Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 7, 2017

 

among

 

TEXAS ROADHOUSE, INC.,
as the Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,

 

PNC BANK, NATIONAL ASSOCIATION

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

 

JPMORGAN CHASE BANK, N.A.,
PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

28

1.03

Accounting Terms

 

29

1.04

UCC Terms

 

30

1.05

Rounding

 

30

1.06

Times of Day

 

30

1.07

Letter of Credit Amounts

 

30

 

 

 

 

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

 

30

2.01

Committed Loans

 

30

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

31

2.03

Letters of Credit

 

32

2.04

Swing Line Loans

 

42

2.05

Prepayments

 

46

2.06

Termination or Reduction of Commitments

 

47

2.07

Repayment of Loans

 

47

2.08

Interest

 

47

2.09

Fees

 

48

2.10

Computation of Interest and Fees

 

48

2.11

Evidence of Debt

 

49

2.12

Payments Generally; Administrative Agent’s Clawback

 

49

2.13

Sharing of Payments by Lenders

 

51

2.14

Increase in Aggregate Commitments; Issuance of Incremental Term Loans

 

52

2.15

Defaulting Lenders

 

53

 

 

 

 

ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY

 

55

3.01

Taxes

 

55

3.02

Illegality

 

58

3.03

Alternate Rate of Interest

 

59

3.04

Increased Costs

 

59

3.05

Compensation for Losses

 

60

3.06

Mitigation Obligations; Replacement of Lenders

 

61

3.07

Survival

 

61

 

 

 

 

ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

62

4.01

Conditions of Initial Credit Extension

 

62

4.02

Conditions to all Credit Extensions

 

64

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

65

5.01

Existence, Qualification and Power

 

65

5.02

Authorization; No Contravention

 

65

5.03

Governmental Authorization; Other Consents; Compliance with Laws

 

65

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

5.04

Binding Effect

 

66

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

66

5.06

Litigation

 

67

5.07

No Default

 

67

5.08

Ownership of Property; Liens

 

67

5.09

Environmental Compliance

 

67

5.10

Insurance

 

68

5.11

Taxes

 

68

5.12

ERISA Compliance

 

69

5.13

Subsidiaries

 

69

5.14

Margin Regulations; Investment Company Act

 

70

5.15

Material Contracts

 

70

5.16

Disclosure

 

70

5.17

Compliance with Laws

 

70

5.18

Intellectual Property; Licenses, Etc.

 

70

5.19

Anti-Corruption Laws and Sanctions

 

71

5.20

Burdensome Provisions

 

71

5.21

Survival of Representations and Warranties, Etc.

 

71

5.22

EEA Financial Institutions

 

71

 

 

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

 

72

6.01

Financial Statements

 

72

6.02

Certificates; Other Information

 

72

6.03

Notices

 

74

6.04

Payment of Obligations

 

74

6.05

Preservation of Existence, Etc.

 

75

6.06

Maintenance of Properties

 

75

6.07

Maintenance of Insurance

 

75

6.08

Compliance with Laws

 

75

6.09

Environmental Laws

 

75

6.10

Compliance with ERISA

 

76

6.11

Compliance With Agreements

 

76

6.12

Books and Records

 

76

6.13

Inspection Rights

 

76

6.14

Use of Proceeds

 

76

6.15

Additional Subsidiaries

 

77

6.16

Further Assurances

 

77

 

 

 

 

ARTICLE 7 NEGATIVE COVENANTS

 

77

7.01

Liens

 

77

7.02

Investments

 

79

7.03

Indebtedness

 

80

7.04

Fundamental Changes

 

80

7.05

Dispositions

 

81

7.06

Restricted Payments

 

81

7.07

Limitations on Exchange and Issuance of Capital Stock

 

83

7.08

Change in Nature of Business

 

83

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

 

7.09

Accounting Changes; Organization Documents

 

83

7.10

Transactions with Affiliates

 

83

7.11

Burdensome Agreements

 

83

7.12

Use of Proceeds

 

83

7.13

Restrictions on Conduct of IP Holdcos

 

84

7.14

Financial Covenants

 

84

 

 

 

 

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

 

84

8.01

Events of Default

 

84

8.02

Remedies Upon Event of Default

 

86

8.03

Application of Funds

 

87

 

 

 

 

ARTICLE 9 ADMINISTRATIVE AGENT

 

88

9.01

Appointment and Authority

 

88

9.02

Rights as a Lender

 

88

9.03

Exculpatory Provisions

 

88

9.04

Reliance by Administrative Agent

 

89

9.05

Delegation of Duties

 

90

9.06

Resignation of Administrative Agent

 

90

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

91

9.08

No Other Duties, Etc.

 

91

9.09

Administrative Agent May File Proofs of Claim

 

91

9.10

Guaranty Matters

 

92

 

 

 

 

ARTICLE 10 MISCELLANEOUS

 

92

10.01

Amendments, Etc.

 

92

10.02

Notices; Effectiveness; Electronic Communication

 

94

10.03

No Waiver; Cumulative Remedies

 

96

10.04

Expenses; Indemnity; Damage Waiver

 

96

10.05

Payments Set Aside

 

98

10.06

Successors and Assigns

 

98

10.07

Treatment of Certain Information; Confidentiality

 

101

10.08

Right of Setoff

 

102

10.09

Interest Rate Limitation

 

103

10.10

Counterparts; Integration; Effectiveness; Electronic Execution

 

103

10.11

Survival of Representations and Warranties

 

103

10.12

Severability

 

104

10.13

Replacement of Lenders

 

104

10.14

Governing Law; Jurisdiction; Etc.

 

105

10.15

Waiver of Jury Trial

 

106

10.16

No Advisory or Fiduciary Responsibility

 

106

10.17

USA PATRIOT Act Notice

 

107

10.18

Time of the Essence

 

107

10.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

107

10.20

Amendment and Restatement of the Existing Credit Agreement

 

107

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01A

Commitments and Applicable Percentages

2.01B

Letter of Credit Commitments

2.01C

Departing Lenders

2.03

Existing Letters of Credit

5.01

Jurisdictions of Organization and Qualification

5.06

Litigation

5.09

Environmental Matters

5.13

Subsidiaries and Other Equity Investments

5.15

Material Contracts

5.18

Intellectual Property

7.01

Existing Liens

7.02

Existing Investments

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Committed Loan Note

C-2

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of August 7, 2017, among TEXAS ROADHOUSE, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), each L/C Issuer from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Swing Line
Lender.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree that the Existing Credit Agreement (as
defined below) is hereby amended and restated as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“ABR Committed Loan” means a Committed Loan that is a ABR Loan.

 

“ABR Loan” means a Loan that bears interest based on the Alternate Base Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 16% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  On the
Closing Date, the Aggregate Commitments shall be $200,000,000.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the LIBOR Screen
Rate (or if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate, respectively.  For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.15 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the Aggregate Commitments, disregarding any
Defaulting Lender’s Commitment, represented by such Lender’s Commitment.  If the
commitment of each Lender to make Loans and the obligation of the L/C Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01A or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Net Leverage Ratio

 

Commitment
Fee

 

Eurodollar Rate
Loans/ Standby
Letters of Credit
Fee

 

ABR
Loans

 

1

 

Less than 1.25 to 1.00

 

0.125

%

0.875

%

0.0

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00

 

0.150

%

1.00

%

0.0

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

0.200

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

0.250

%

1.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than or equal to 2.50 to 1.00

 

0.300

%

1.875

%

0.875

%

 

2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the fifth Business Day after the date on which such Compliance
Certificate was required to have been delivered until the fifth Business Day
after such Compliance Certificate is actually delivered.

 

Notwithstanding the foregoing, Pricing Level 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Compliance
Certificate for the Borrower’s first fiscal quarter ending after the Closing
Date (unless such Compliance Certificate demonstrates that Pricing Level 2, 3, 4
or 5 should have been applicable during such period, in which case such other
Pricing Level shall be deemed to be applicable during such period) and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended December 27, 2016.

 

“Augmenting Lender” has the meaning set forth in Section 2.14(b).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in either (a) the state where the Administrative Agent’s Office is
located or (b) New York, New York and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the government of the United States or issued by
any agency thereof and backed by the full faith and credit of the United States,
in each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $1,000,000,000 and which are rated at least AA- by S&P
or Aa3 by Moody’s; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 180 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least AA- by S&P or Aa3 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (1) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (2) are rated AAA by
S&P and Aaa by Moody’s and (3) have portfolio assets of at least $5,000,000,000.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other

 

5

--------------------------------------------------------------------------------


 

than a “person” or “group” consisting of, or controlled by, the Permitted
Equityholders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of twenty-five percent (25%) or more of the
Equity Interests of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Co-Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., PNC Capital
Markets LLC, and Wells Fargo Securities LLC, in each of their capacities as
joint lead arrangers.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01A or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning set forth in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning set forth in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 10.02(c).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated” means, with respect to any financial statements of the Borrower
and its Subsidiaries, financial statements structured, organized and providing
similar information and analysis as set forth in the Audited Financial
Statements or Unaudited Quarterly Financial Statements, as applicable.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Adjusted Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, plus (b) all purchase money Indebtedness, plus (c) all
direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, plus (d) all obligations in respect of the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business), plus (e) Attributable Indebtedness in respect of capital
leases, plus (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, plus (g) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary, plus (h)
all Indebtedness of the types referred to in clauses (a) through (g) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) which such partnership or joint
venture is not a direct or indirect Subsidiary of the Borrower, in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary,
plus (i) an amount equal to the product of eight (8) times Consolidated Rental
Expense (excluding up to $5,000,000 of Consolidated Rental Expense attributable
to equipment leases) for four Fiscal Quarters most recently ended.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable (but
not any tax loss or refund) by the Borrower and its Subsidiaries for such
period, (c) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, and (d) any non-cash expense
attributable to the grant of any stock award to any employee, director or
consultant of the Borrower or its Subsidiaries made pursuant to the Equity
Incentive Plan.

 

“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA
plus Consolidated Rental Expense for such period plus any non-cash impairment
charges, non-cash charges resulting from the closing of and cessation of
business at any Restaurant and/or non-cash charges resulting from losses on
dispositions of assets in the ordinary course of business (which, for purposes
hereof, shall include non-cash charges resulting from the remodeling or
improvement of any Restaurant and the replacement of equipment used at any
Restaurant), in each case of the Borrower or its Subsidiaries.

 

“Consolidated EBITR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable (but
not any tax loss or refund) by the Borrower and its Subsidiaries for such
period, (c) Consolidated Rental Expense for such period, (d) any non-cash
expense attributable to the grant of any stock awards pursuant to the Equity
Incentive Plan to any employee, director or consultant

 

7

--------------------------------------------------------------------------------


 

of the Borrower or its Subsidiaries and (e) any non-cash impairment charges,
non-cash charges resulting from the closing of and cessation of business at any
Restaurant and/or non-cash charges resulting from losses on dispositions of
assets in the ordinary course of business (which, for purposes hereof, shall
include non-cash charges resulting from the remodeling or improvement of any
Restaurant and the replacement of equipment used at any Restaurant), in each
case of the Borrower or its Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a consolidated basis, for the Borrower and its Subsidiaries in
accordance with GAAP: (a) Consolidated Interest Charges paid or payable in cash
for such period and (b) Consolidated Rental Expense for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITR for the period of the four
Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges for such
period.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of Consolidated Rental Expense with respect to such period under capital leases
that is treated as interest in accordance with GAAP, and (c) the amount of net
settlement obligations of the Borrower and its Subsidiaries under any Swap
Contract respecting interest rate management and relating to the spread between
the fixed interest rate under such Swap Contract and the floating interest rate
hedged thereby.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Adjusted Funded Indebtedness as of such date to (b) the sum
of (i) Consolidated EBITDAR for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), plus (ii) Consolidated New Unit
Pre-Opening Costs deducted from Consolidated Net Income for such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (I) extraordinary or one-time cash or non-cash gains and
(II) extraordinary or one-time cash or non-cash losses) for that period;
provided that (a) the net income (or loss) of any Person, in which the Borrower
or any of its Subsidiaries has a joint interest with a third party, shall be
excluded from Consolidated Net Income except to the extent such net income is
actually paid to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period; provided that the net income (or loss) of any
Person excluded by operation of this clause (a) prior to the date such Person
becomes a wholly-owned Subsidiary shall be included on a pro forma, historical
basis, as if such Person had been wholly-owned as of the first date of such
period, and (b) the net income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of such Person or is merged into or consolidated with
such Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or any of its Subsidiaries shall be included on a pro forma,
historical basis

 

8

--------------------------------------------------------------------------------


 

(after giving effect to any adjustments to the net income (or loss) of such
newly acquired Person; provided that (x) such adjustments have been identified
in writing by the Borrower at the time of such acquisition, (y) such adjustments
have been approved by the Administrative Agent prior to the closing of such
acquisition, and (z) with respect to any acquisition, the amount of the
adjustments relating to such acquisition do not exceed an amount equal to
twenty-five percent (25%) of the net income (or loss) of such newly acquired
Person) as if such Person had been a Subsidiary for the entire period.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Adjusted Funded Indebtedness as of such date minus
Unrestricted Cash as of such date to (b) the sum of (i) Consolidated EBITDAR for
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b), plus (ii) Consolidated New Unit Pre-Opening Costs deducted from
Consolidated Net Income for such period.

 

“Consolidated New Unit Pre-Opening Costs” means “start-up costs” (such term used
herein as defined in SOP 98-5 published by the American Institute of Certified
Public Accountants) related to the acquisition, opening and organizing of new
Restaurants or projects intended to become new Restaurants, such costs
including, without limitation, staff-training, recruiting and travel costs for
employees engaged in such start-up activities.

 

“Consolidated Rental Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the operating lease expense of the
Borrower and its Subsidiaries determined in accordance with GAAP for leases with
an initial term greater than one year, as disclosed in the notes to the
consolidated financial statements of the Borrower and its Subsidiaries.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date; provided that intercompany
Indebtedness to Affiliates shall be excluded from the calculation of
“Consolidated Tangible Net Worth.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Co-Syndication Agents” means PNC Bank, National Association and Wells Fargo
Bank, National Association.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender.

 

9

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Alternate Base Rate plus
(b) the Applicable Rate, if any, applicable to ABR Loans plus (c) two percent
(2%) per annum; provided, however, that (i) with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum and (ii) with respect to Letters of Credit, the Default
Rate shall be the Letter of Credit Fee otherwise applicable to such Letter of
Credit plus two percent (2%), in each case to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Committed Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Committed Loan or otherwise extending credit under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Committed Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on Schedule 2.01C hereto.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

10

--------------------------------------------------------------------------------


 

“Documentation Agent” means U.S. Bank National Association.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval
referred to in the foregoing clauses (i) and (ii) not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries; provided further that any consent of the Borrower required
pursuant to the foregoing clause (ii) shall be deemed to have been given unless
the Borrower shall object to any such assignment by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the

 

11

--------------------------------------------------------------------------------


 

environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Incentive Plan” means the Borrower’s 2004 Equity Incentive Plan, adopted
as of May 7, 2004, as amended, restated, supplemented or otherwise modified from
time to time, and the Borrower’s 2013 Omnibus Incentive Plan, adopted as of May
16, 2013, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

 

12

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan and for any
applicable Interest Period, the LIBOR Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”), then the
Eurodollar Rate shall be the Interpolated Rate.  It is understood and agreed
that all of the terms and conditions of this definition of “Eurodollar Rate”
shall be subject to Section 3.03.  Notwithstanding the above, to the extent that
“Eurodollar Rate” is used in connection with an ABR Borrowing, such rate shall
be determined as modified by the definition of Alternate Base Rate.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Loan Party’s
failure for any reason to constitute an ECP at the time the Guarantee of such
Loan Party or the grant of such security interest becomes or would become
effective with respect to such Specified Swap Obligation or (b) in the case of a
Specified Swap Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to a Recipient or required to be withheld
or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise Taxes and branch profits
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) that are Other Connection
Taxes, (b) in the case of a Lender (other than an assignee pursuant to a request
by any Loan Party under Section 10.13), any withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new Lending Office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Tax pursuant to Section 3.01(a), (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed by FATCA.

 

13

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 12, 2011, among the Borrower, the lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified prior to the Closing Date.

 

“Existing Letters of Credit” has the meaning set forth in Section 2.03(a)(i).

 

“Extended Letter of Credit” has the meaning set forth in Section 2.03(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement, treaty or convention among
Governmental Authorities entered into in connection with the implementation of
the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Fee Letter” means the letter agreement, dated as of July 27, 2017, between the
Borrower and the Administrative Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Fiscal Quarter” means each of the four periods of thirteen (13) consecutive
weeks which make up the Fiscal Year.

 

“Fiscal Year” means the Borrower’s Fiscal Year, which is the period of fifty-two
(52) or fifty-three (53) consecutive weeks ending on the last Tuesday of the
calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
the assets of which consist of Equity Interests or Equity Interests and
Indebtedness of one or more Foreign Subsidiaries.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

14

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, subject to Section 6.15, all Subsidiaries
party to the Guaranty in such capacity, and all existing and future direct and
indirect wholly-owned Domestic Subsidiaries (other than Foreign Subsidiary
Holding Companies) of the Borrower that are Material Subsidiaries, other than IP
Holdcos.

 

15

--------------------------------------------------------------------------------


 

“Guaranty” means the collective reference to each guaranty agreement executed,
from time to time, by each of the applicable Guarantors in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit F, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” means Texas Roadhouse Holdings LLC, a Kentucky limited liability
company.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

 

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   capital leases; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap

 

16

--------------------------------------------------------------------------------


 

Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by any Loan Party hereunder or under any Loan Document, other than
Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any ABR Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which

 

17

--------------------------------------------------------------------------------


 

the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided, however, that the amount of such Investment shall be
reduced by all cash dividends, distributions or other payments in respect
thereof received by such Person.

 

“IP Holdco” means, individually or collectively as the context may require,
Texas Roadhouse Delaware, LLC, a Delaware limited liability company, an indirect
Subsidiary of the Borrower that owns trademarks, copyrights and patents, and
TXRH International IP, LLC, a Texas limited liability company.

 

“IP Rights” has the meaning set forth in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.

 

“Joint Venture Subsidiary” means any direct or indirect non wholly-owned
Subsidiary of the Borrower.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

18

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of (i) JPMorgan Chase Bank, N.A., (ii) PNC Bank,
National Association, (iii) Wells Fargo Bank, National Association and (iv) any
other Lender that agrees to be an L/C Issuer hereunder, each in its capacity as
an issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit as provided in Section 2.03(l).  Each L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “L/C Issuer” shall be deemed to mean a reference to the relevant
L/C Issuer or L/C Issuers.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers and the Swing Line Lender.  For
the avoidance of doubt, except as otherwise expressly set forth herein, the term
“Lender” excludes any Departing Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Commitment” means, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit hereunder.  The initial
amount of each L/C Issuer’s Letter of Credit Commitment is set forth on Schedule
2.01B, or if an L/C Issuer has entered into an Assignment and Assumption, the
amount set forth for such L/C Issuer as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent; each L/C Issuer’s Letter of
Credit Commitment may be decreased or increased from time to time with the
written consent of

 

19

--------------------------------------------------------------------------------


 

the Borrower, the Administrative Agent and the L/C Issuers (provided that any
increase in the Letter of Credit Commitment with respect to any L/C Issuer, or
any decrease in the Letter of Credit Commitment to an amount not less than any
L/C Issuer’s Letter of Credit Commitment as of the Closing Date, shall only
require the consent of the Borrower and such L/C Issuer, and the Borrower and
such L/C Issuer shall inform the Administrative Agent of any such increase or
decrease).

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day) or, with respect to any Extended Letter of
Credit, the date set forth in such Extended Letter of Credit, which shall in no
event be later than one (1) year after the Maturity Date.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“License Agreements” means (i) the License Agreement, dated as of April 1, 1997
between Holdings and Texas Roadhouse Delaware, LLC, as amended by that certain
First Amendment to License Agreement dated as of June 30, 2015 (as further
amended, restated, supplemented or otherwise modified), (ii) the License
Agreement, dated as of October 24, 2008 (as amended, restated, supplemented or
otherwise modified) between Strategic Restaurant Concepts, LLC and Texas
Roadhouse Delaware, LLC, (iii) the License Agreement dated as of November 16,
2012 between Texas Roadhouse Delaware, LLC and Texas Roadhouse Development
Corporation, as amended by that certain First Amendment to License Agreement
dated as of June 30, 2015 (as further amended, restated, supplemented or
otherwise modified), (iv) the Sublicense Agreement dated as of November 16, 2012
(as amended, restated, supplemented or otherwise modified) between Texas
Roadhouse Development Corporation and TRCD International, LLC, (v) the License
Agreement dated as of September 11, 2014 between TXRH International IP, LLC and
Texas Roadhouse Delaware, LLC, as amended by that certain First Amendment to
License Agreement dated as of June 30, 2015 (as further amended, restated,
supplemented or otherwise modified), (vi) the License Agreement dated as of June
30, 2015 (as amended, restated, supplemented or otherwise modified) between TXRH
International IP, LLC and TRDC International, LLC, (vii) the License Agreement
dated as of June 30, 2015 (effective retroactively as of June 6, 2008, as
amended, restated, supplemented or otherwise modified) between Texas Roadhouse
Delaware, LLC and Strategic Restaurant Concepts, LLC, and (viii) the License

 

20

--------------------------------------------------------------------------------


 

Agreement dated as of November 8, 2016 (as amended, restated, supplemented or
otherwise modified) between Texas Roadhouse Delaware, LLC and TRDC
International, LLC, each with respect to the IP Rights.

 

“Lien” means any deed of trust, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Guaranty, and all other agreements, instruments, documents and
certificates entered into by and between or among any Loan Party, the
Administrative Agent and/or the Lenders and identified therein as a “Loan
Document” hereunder.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document, in each case to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Subsidiary” means each Subsidiary which, as of the most recent fiscal
quarter of the Borrower, for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to Section
6.01(a) or (b), contributed greater than two and one-half percent (2.5%) of
Consolidated Tangible Net Worth as of such date; provided that, if at any time
the aggregate amount of Consolidated Tangible Net Worth attributable to all
Subsidiaries that are not Material Subsidiaries exceeds five (5%) of
Consolidated Tangible Net Worth for any such period, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

 

“Maturity Date” means August 5, 2022.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” has the meaning set forth in Section 10.01.

 

21

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the forms of Exhibit C-1
(Committed Loan Note) and Exhibit C-2 (Swing Line Note).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all existing or future
payments and other obligations owing by the Borrower under (i) any Swap Contract
(which such Swap Contract is permitted hereunder) or any (ii) cash management or
similar treasury or custodial arrangements, in each case with respect to the
foregoing clauses (i) and (ii) such transaction entered into with any Person
that is a Lender or an Affiliate thereof at the time such transaction is entered
into; provided that the definition of “Obligations” shall not create any
guarantee by any Loan Party of any Excluded Swap Obligations of such Loan Party
for purposes of determining any obligations of any Loan Party.

 

“OFAC” has the meaning set forth in the definition of “Sanctioned Person”.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security

 

22

--------------------------------------------------------------------------------


 

interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06(b)).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

“Participant Register” has the meaning set forth in Section 10.06(e).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(g).

 

23

--------------------------------------------------------------------------------


 

“Permitted Equityholders” means the collective reference to W. Kent Taylor and
any Persons which are formed for estate planning or charitable purposes and
which are beneficially owned or controlled by his heirs or immediate family
members and any other Persons in which a majority of the shares of securities or
other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by W. Kent Taylor.

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) the L/C
Issuer, as applicable.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than fifty percent (50%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded

 

24

--------------------------------------------------------------------------------


 

participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further that, for purposes of declaring the Loans to be due
and payable pursuant to Article 8, and for all purposes after the Loans become
due and payable pursuant to Article 8 or the Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swing Line Exposure
shall not be applicable for purposes of determining its portion of the Total
Outstandings to the extent such Lender shall have been required to fund its
participation in the outstanding Swing Line Loans and has not yet done so.

 

“Responsible Officer” means the chief executive officer, chairman, president,
chief financial officer, chief marketing officer, secretary or general counsel
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restaurant” means any restaurant at a particular location that is owned by the
Borrower or any Subsidiaries thereof.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person 50% or more owned or Controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

25

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) owns property having a value,
both at fair valuation and at present fair saleable value, greater than the
amount required to pay its probable liabilities (including contingencies), and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Requirement” means any reserve requirement (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Such reserves shall include those imposed pursuant to such
Regulation D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing

 

26

--------------------------------------------------------------------------------


 

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender shall be the sum of (a) its Applicable Percentage of the total Swing Line
Exposure at such time other than with respect to any Swing Line Loans made by
such Lender in its capacity as a Swing Line Lender and (b) the aggregate
principal amount of all Swing Line Loans made by such Lender as a Swing Line
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swing Line Loans).

 

“Swing Line Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Participation Event” has the meaning set forth in Section
2.04(c)(v).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

27

--------------------------------------------------------------------------------


 

“Threshold Amount” means $10,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a ABR Loan or a
Eurodollar Rate Loan.

 

“UCC” means, subject to Section 1.04, the Uniform Commercial Code in effect in
the State of New York, as amended or modified from time to time.

 

“Unaudited Quarterly Financial Statements” means the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended March 28, 2017.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, that portion of the
Borrower’s and its consolidated Subsidiaries’ aggregate cash and Cash
Equivalents in excess of $15,000,000 that is on deposit with one or more
financial institutions in the United States of America and that is not
encumbered by or subject to any Lien (including, without limitation, any Lien
permitted hereunder), setoff (other than ordinary course setoff rights of a
depository bank arising under a bank depository agreement for customary fees,
charges and other account-related expenses due to such depository bank
thereunder), counterclaim, recoupment, defense or other right in favor of any
Person.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context

 

28

--------------------------------------------------------------------------------


 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the

 

29

--------------------------------------------------------------------------------


 

Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Notwithstanding the foregoing or
anything to the contrary set forth herein, if any change in GAAP occurs after
the date hereof that results in operating leases being treated as capital
leases, such change shall not be given effect hereunder.

 

1.04                        UCC Terms.  Terms defined in the UCC in effect on
the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

1.05                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow

 

30

--------------------------------------------------------------------------------


 

under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be ABR Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to ABR Committed Loans, and (ii) on the requested date of any Borrowing of
ABR Committed Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to ABR
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, ABR Loans.  Any such
automatic conversion to ABR Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month.  Notwithstanding anything to the contrary herein, a Swing Line
Loan may not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or

 

31

--------------------------------------------------------------------------------


 

(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings or
Swing Line Loans outstanding, then the proceeds of such Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, second, shall be
applied to the payment in full of any outstanding Swing Line Loans, and third,
shall be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that ABR Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the Prime Rate used
in determining the Alternate Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten (10) Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit upon request from the Borrower as an
applicant thereof or for the support of its or its Subsidiaries’ obligations,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) (i) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the L/C Issuer at such time plus (ii)
the aggregate amount of all L/C Borrowings made by the L/C Issuer that have not
yet been reimbursed by or on behalf of the Borrower or converted to Committed
Loans at such time shall not exceed its Letter of Credit Commitment, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of

 

32

--------------------------------------------------------------------------------


 

a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in
this Section 2.03(a)(i), the Borrower will be fully responsible for the
reimbursement of L/C Borrowings in accordance with the terms hereof, the payment
of interest thereon and the payment of fees due under Section 2.03(i) to the
same extent as if it were the sole account party in respect of such Letter of
Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit). 
Notwithstanding the foregoing, the letters of credit identified on Schedule 2.03
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Closing Date for all purposes of the Loan Documents.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur after the earlier of (A) twelve (12) months after
the date of issuance or last extension and (B) the Letter of Credit Expiration
Date, unless the Required Lenders and the applicable L/C Issuer have approved
such expiry date; provided that, upon the Borrower’s request, any Letter of
Credit which is issued in the final year prior to the Maturity Date may have an
expiry date which is not later than one (1) year after the Maturity Date if Cash
Collateralized in compliance with Section 2.03(g) below (each such Letter of
Credit, an “Extended Letter of Credit”).

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

33

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000, in the case of a commercial Letter of Credit,
or $250,000, in the case of a standby Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;

 

(F)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender; or

 

(G)                               the proceeds of such Letter of Credit would be
made available to any Person (1) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state or (2) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later

 

35

--------------------------------------------------------------------------------


 

than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Committed Borrowing of ABR Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such

 

36

--------------------------------------------------------------------------------


 

notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made an ABR Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of ABR Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect

 

37

--------------------------------------------------------------------------------


 

of the relevant L/C Borrowing, as the case may be.  A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

38

--------------------------------------------------------------------------------


 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a final
nonappealable judgment by a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence (as determined by a final
nonappealable judgment by a court of competent jurisdiction) or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning

 

39

--------------------------------------------------------------------------------


 

or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that remains outstanding, (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, or (iii)
Cash Collateral is required pursuant to Section 2.03(a)(ii) in connection with
the issuance of any Extended Letter of Credit, the Borrower shall, in the case
of the foregoing clause (i), on the Business Day that the Borrower receives
notice from the L/C Issuer or the Administrative Agent, if such notice is
received prior to 1:00 p.m. (and on the next Business Day if such notice is
received after such time), in the case of the foregoing clause (ii),
immediately, and in the case of clause (iii), five (5) Business Days prior to
the Maturity Date, Cash Collateralize (x) the then Outstanding Amount of all L/C
Obligations (in the case of the foregoing clauses (i) and (ii)) or (y) an amount
in cash equal to the L/C Obligations in respect of each such Extended Letter of
Credit (in the case of the foregoing clause (iii)).  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder. 
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at JPMCB.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to one percent (1%)
per annum times the daily amount available to be drawn under such Letter of
Credit and (ii) for each standby Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn

 

40

--------------------------------------------------------------------------------


 

under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, while a Default or an Event of Default under
Section 8.01(a) or Section 8.01(f) exists, or at the election of the Required
Lenders after any other Default or an Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at a rate to be agreed between the Borrower and the
L/C Issuer, computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at a rate of 0.125% per annum,
computed on the face amount of such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Replacement and Resignation of L/C
Issuer.

 

(i)                                     The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer pursuant to Section
2.03(i).  From and after the effective date of any such replacement, (i) the
successor L/C Issuer shall have all the rights and obligations of the replaced
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C

 

41

--------------------------------------------------------------------------------


 

Issuer, or to such successor and all previous L/C Issuers, as the context shall
require.  After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(ii)                                  The L/C Issuer may resign as an L/C Issuer
at any time upon thirty days’ prior written notice to the Administrative Agent,
the Borrower and the Lenders, in which case, such L/C Issuer shall be replaced
in accordance with Section 2.03(l)(i) above; provided, however, in the event
that there is only one (1) L/C Issuer at any time during the term of this
Agreement and such L/C Issuer desires to resign as an L/C Issuer, then
resignation of such L/C Issuer shall not be effective until such time as a
successor L/C Issuer has been appointed and accepted.

 

(m)                             L/C Issuer Agreements.  Unless otherwise
requested by the Administrative Agent, each L/C Issuer shall report in writing
to the Administrative Agent (i) promptly following the end of each calendar
month, the aggregate amount of Letters of Credit issued by it and outstanding at
the end of such month, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the aggregate face amount
of the Letter of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such L/C Issuer shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such L/C Issuer makes any payment under any Letter of Credit, the date of
such payment under such Letter of Credit and the amount of such payment, (iv) on
any Business Day on which the Borrower fails to reimburse any payment under any
Letter of Credit required to be reimbursed to such L/C Issuer on such day, the
date of such failure and the amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may in its sole discretion,
in reliance upon the agreements of the other Lenders set forth in this Section
2.04, make loans (each such loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
principal amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, further, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the

 

42

--------------------------------------------------------------------------------


 

proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall be an
ABR Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone (confirmed
in writing).  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$250,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
 Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make an ABR Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of ABR Loans, but subject
to the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent by wire transfer in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice,

 

43

--------------------------------------------------------------------------------


 

whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made an ABR Committed Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.  The Administrative Agent shall notify the Borrower in
writing of any refinancing of or participations in any Swing Line Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swing
Line Loan shall be made to the Administrative Agent and not to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with Section
2.04(c)(i), the request for ABR Committed Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(v)                                 Notwithstanding the foregoing clauses (i)
and (ii), upon the occurrence of (i) the Maturity Date, (ii) any Event of
Default described in Sections 8.01(f) or (g), (iii) the

 

44

--------------------------------------------------------------------------------


 

date on which the Loans are accelerated; or (iv) the date on which the
Commitments shall be terminated (each, a “Swing Line Participation Event”), each
Lender shall be deemed to absolutely and unconditionally acquire participations
in all of the Swing Line Loans outstanding at such time in each case without
notice or any further action from the Swing Line Lender, Lender or the
Administrative Agent.  Each Lender hereby absolutely and unconditionally agrees,
promptly upon the occurrence of such Swing Line Participation Event (and in any
event, if such Swing Line Participation Event occurs (x) by 11:00 a.m. on a
Business Day, no later than 1:00 p.m. on such Business Day, or (y) after 11:00
a.m. on a Business Day, no later than 11:00 a.m. on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the Swing
Line Lender, such Lender’s Applicable Percentage of all such Swing Line Loans.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its ABR Committed
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

(g)                                  Replacement of Swing Line Lender.  The
Swing Line Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Swing Line Lender and the
successor Swing Line Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swing Line Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swing Line Lender pursuant to Section
2.08(a).  From and after the effective date of any

 

45

--------------------------------------------------------------------------------


 

such replacement, (x) the successor Swing Line Lender shall have all the rights
and obligations of the replaced Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.  After the replacement of the Swing Line
Lender hereunder, the replaced Swing Line Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swing Line Lender
under this Agreement with respect to Swing Line Loans made by it prior to its
replacement, but shall not be required to make additional Swing Line Loans.

 

(h)                                 Resignation of Swing Line Lender.  Subject
to the appointment and acceptance of a successor Swing Line Lender, the Swing
Line Lender may resign as Swing Line Lender at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Swing Line Lender shall be replaced in accordance with Section
2.04(g) above.

 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayments of Committed Loans. 
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of ABR Committed Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of ABR Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Committed Loans. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)                                 Voluntary Prepayments of Swing Line Loans. 
The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments of Committed Loans. 
If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.  Amounts prepaid pursuant to this Section
2.05(c) shall not reduce the Aggregate Commitments and may be reborrowed.

 

2.06                        Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
ABR Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof

 

47

--------------------------------------------------------------------------------


 

from the applicable borrowing date at a rate per annum equal to the Alternate
Base Rate or such other rate per annum as may be mutually agreed upon by the
Swing Line Lender and the Borrower.

 

(b)                                 (i)                                     If a
Default or an Event of Default under Section 8.01(a) or Section 8.01(f) occurs
(without regard to any applicable grace periods), or at the election of the
Required Lenders after any other Default or an Event of Default occurs, interest
on all Loans and all outstanding Obligations shall accrue at the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand; provided, that until such amounts are paid in full, they shall accrue
interest at the Default Rate applicable to ABR Loans to the fullest extent
permitted by applicable Laws.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Co-Lead Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
other fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for ABR Loans when the Alternate Base Rate is determined by the
Prime Rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on

 

48

--------------------------------------------------------------------------------


 

a Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date

 

49

--------------------------------------------------------------------------------


 

of any Committed Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing

 

50

--------------------------------------------------------------------------------


 

provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of

 

51

--------------------------------------------------------------------------------


 

this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Aggregate Commitments; Issuance of
Incremental Term Loans.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Borrower may from time
to time, request an increase in the Aggregate Commitments, with such increase
taking the form of an increase in the availability of Committed Loans or the
entry into one or more tranches of term loans (each an “Incremental Term
Loan”).  The aggregate amount for all such requests shall not exceed
$200,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000.

 

(b)                                 Lender Elections to Increase; Additional
Lenders.  The Borrower and Administrative Agent may arrange for any such
increase to be provided by one or more Lenders, or by invitation to one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Augmenting Lender may be a natural person, a Defaulting Lender, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) to become Lenders hereunder,
subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed), pursuant to a joinder agreement and other related documentation in
form and substance satisfactory to the Administrative Agent and its counsel.  No
Lender shall be required to participate in any such increase.

 

(c)                                  Effective Date and Allocations.  If the
Aggregate Commitments and Obligations are increased in accordance with this
Section (including as a result of the issuance of Incremental Term Loans), the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations

 

52

--------------------------------------------------------------------------------


 

and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, (B) no Default exists and (C) the
Borrower is in pro forma compliance with Section 7.14(b).  As a further
condition precedent to such increase, the Administrative Agent may request
opinions of counsel, other certificates and documentation it may reasonably
require with respect to such increase.  Upon the Increase Effective Date,
(x) the Aggregate Commitment will be deemed to have increased by the amount of
such Commitment increase pursuant to this Section 2.14 if such increase involved
additional Committed Loan availability, and the Obligations shall increase by
the principal amount of the Incremental Term Loans issued pursuant hereto, if
such increase involved Incremental Term Loans, (y) entries in the Register will
be revised to reflect the revised Commitments, Incremental Term Loans and/or
Applicable Percentages of each of the Lenders (including each new Lender) and
(z) in connection with an increase of Committed Loan availability, the
outstanding Loans will be reallocated on the effective date of such increase
among the Lenders with Commitments in accordance with their revised Applicable
Percentages and the Lenders (including each new Lender) agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.05 in connection with
such reallocation as if such reallocation were a repayment; provided, that the
Administrative Agent agrees to cooperate with the Borrower with respect to the
timing of such reallocation so as to minimize any incurrence by the Borrower of
costs required pursuant to Section 3.05.  In connection with any increase of the
Commitments or Incremental Term Loans pursuant to this Section 2.14, (1) the
Administrative Agent may reasonably request from the Borrower and any Augmenting
Lender, as well as the Required Lenders, any such other documentation as is
reasonably required to give effect to the provisions hereof and the increase of
Commitments hereunder or issuance of Incremental Term Loans and (2) any
Augmenting Lender becoming a party hereto shall (a) execute such documents and
agreements as the Administrative Agent may reasonably request and (b) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.  Holders of Incremental Term Loans shall constitute
Lenders hereunder, and the Incremental Term Loans shall be treated the same as
Committed Loans with respect to payment priority, maturity, representations,
warranties, covenants, events of default and other similar provisions set forth
herein.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the Commitment
of such Defaulting Lender pursuant to Section 2.09(a);

 

53

--------------------------------------------------------------------------------


 

(b)                                 the Commitment, L/C Obligations and Swing
Line Exposure of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Defaulting Lender as set forth in Section 10.01;

 

(c)                                  if any Swing Line Exposure or L/C
Obligations exist at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swing Line
Exposure and L/C Obligations of such Defaulting Lender (other than the portion
of such Swing Line Exposure referred to in clause (b) of the definition of such
term) shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent such reallocation
does not, as to any non-Defaulting Lender, cause such non-Defaulting Lenders’
Outstanding Amounts in respect of Committed Loans, Swing Line Loans and L/C
Obligations plus such Defaulting Lender’s Swing Line Exposure and L/C
Obligations do not exceed the total of all non-Defaulting Lenders’ Commitments;
and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swing Line Exposure and (y) second, cash collateralize, for the benefit of
the L/C Issuers, the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.03(g) for so long as such L/C Obligations are outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Obligations pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(i) with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligations are cash collateralized;

 

(iv)                              if the L/C Obligations of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.03(i) and Section 2.09(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentage; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Obligations are neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any L/C Issuer or any Lender hereunder, all letter of credit fees
payable under Section 2.03(i) with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the L/C Issuer until and to the extent that such
L/C Obligations are reallocated and/or cash collateralized;

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the L/C Issuers not be required to issue, amend or

 

54

--------------------------------------------------------------------------------


 

increase any Letter of Credit, unless it is satisfied that the related exposure
and such Defaulting Lender’s then outstanding L/C Obligations will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.03(g), and
participating interests in any such newly made Swing Line Loan or newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.15(c)(i) (and such Defaulting Lender shall
not participate therein);

 

(e)                                  if (i) a Bankruptcy Event or a Bail-In
Action with respect to a Parent of any Lender shall occur following the date
hereof and for so long as such event shall continue or (ii) the Swing Line
Lender or the L/C Issuer has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swing Line Lender shall not be required to
fund any Swing Line Loan and no L/C Issuer shall be required to issue, amend or
increase any Letter of Credit, unless the Swing Line Lender or the L/C Issuer,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swing Line Lender or such L/C Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder; and

 

(f)                                   in the event that the Administrative
Agent, the Borrower, the L/C Issuers and the Swing Line Lender each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swing Line Exposure and L/C Obligations of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if an
applicable Withholding Agent shall be required by applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Withholding Agent shall make such deductions or withholdings and (iii) the
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Recipient and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding tax, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements and to allow the
Borrower and the Administrative Agent to comply with any information reporting
requirements to which they are subject.  Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(h) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a U.S. person within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon

 

56

--------------------------------------------------------------------------------


 

the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses relating to such refund of
the applicable Recipient, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental

 

57

--------------------------------------------------------------------------------


 

Authority.  This subsection shall not be construed to require any Recipient to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Indemnification by the Lenders.  Each
Lender and the L/C Issuer shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so) attributable to such Lender or the L/C Issuer that are
paid or payable by the Administrative Agent in connection with any Loan
Documents and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 3.01(g) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender or the L/C Issuer a certificate stating the amount so paid or
payable by the Administrative Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.

 

(h)                                 FATCA.  If a payment made to a Lender under
this Agreement would be subject to U.S. Federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(i)                                     For purposes of determining withholding
Taxes imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert ABR
Committed Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to ABR Loans, either on the last day of the Interest Period

 

58

--------------------------------------------------------------------------------


 

therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03                        Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Rate Loan:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
or continuing or converting their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent (upon the instruction of the Required Lenders)
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Committed Loan Notice that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Rate Loan shall be ineffective and any such proposed Eurodollar Rate
Loan shall be repaid on the last day of the then current Interest Period
applicable thereto and (ii) if any Committed Loan Notice requests a Eurodollar
Rate Loan, such Borrowing shall be made as a Committed Borrowing of an ABR Loan.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (including any Statutory Reserve Requirement) or
the L/C Issuer;

 

(ii)                                  subject the Administrative Agent, any
Lender or the L/C Issuer to any Tax on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

59

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining or continuing or converting any Loan (or of
maintaining its obligation to make, continue or convert any such Loan), or to
increase the cost to such Person of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Person hereunder (whether of principal, interest or any other amount)
then, upon request of such Person, the Borrower will pay to such Person such
additional amount or amounts as will compensate such Person for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

60

--------------------------------------------------------------------------------


 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than an ABR Loan on a day other than the last day
of the Interest Period for such Loan (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than an ABR Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13; including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 3.04, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01,  or (iii) any Lender becomes a
Defaulting Lender, the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction (or waiver in accordance with
Section 10.01) of the following conditions precedent:

 

(a)                                 Loan Documents, Certificates and Opinions. 
The Administrative Agent’s receipt of the following, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement,
the Guaranty and any other applicable Loan Documents, sufficient in number for
distribution to the Administrative Agent, each Lender (including each Departing
Lender) and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a certificate of Responsible Officers of
each Loan Party certifying as to the incumbency and genuineness of the signature
of each officer of such Loan Party executing Loan Documents to which it is a
party and certifying that attached thereto is a true, correct and complete copy
of (A) the articles or certificate of incorporation or formation of such Loan
Party and all amendments thereto, (B) the bylaws or other governing document of
such Loan Party as in effect on the Closing Date, (C) resolutions duly adopted
by the board of directors or other governing body of such Loan Party authorizing
the borrowings contemplated hereunder and the execution, delivery and
performance of the Loan Documents to which it is a party, and (D) certificates
as of a recent date of the good standing of such Loan Party under the laws of
its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Loan Party is qualified
to do business;

 

(iv)                              a favorable opinion of Mayer Brown LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance satisfactory to the Administrative Agent;

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower certifying that either (A) attached are copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, and (B) that since December 27, 2016, there
has been no event or circumstance that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

 

62

--------------------------------------------------------------------------------


 

(vii)                           [Reserved]; and

 

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuers, the Swing
Line Lender or the Required Lenders reasonably may require.

 

(b)                                 [Reserved].

 

(c)                                  Payment of Fees.  Any fees required to be
paid on or before the Closing Date shall have been paid.

 

(d)                                 Attorneys Fees.  Unless waived by the
Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced two
Business Days prior to the Closing Date, plus such additional amounts of such
reasonable fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(e)                                  Financial Condition Certificate.  The
Borrower shall have delivered to the Administrative Agent a certificate, signed
by a Responsible Officer, certifying that (A) the Borrower and its Subsidiaries
taken as a whole are Solvent, (B) the Borrower’s payables are current and not
past due as determined in accordance with the Borrower’s past practices,
(C) attached thereto are calculations evidencing compliance on a pro forma basis
with the covenants contained in Section 7.14, and (D) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries.

 

(f)                                   Financial Statements.  The Administrative
Agent and the Lenders shall have received (A) the audited consolidated balance
sheet of the Borrower and its Subsidiaries and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal year December 27, 2016 and (B) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended March 28, 2017, all in form and substance satisfactory to the
Administrative Agent and the Lenders and prepared in accordance with GAAP, and
such other financial information as the Administrative Agent may reasonably
request.

 

(g)                                  No Injunction, Etc.  No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority to enjoin, restrain, or prohibit,
or to obtain substantial damages in respect of, or which is related to or arises
out of the Loan Documents or the consummation of the transactions contemplated
thereby, or which, in the Administrative Agent’s reasonable discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and the other Loan Documents.

 

(h)                                 Governmental and Third Party Approvals.  The
Loan Parties shall have received all material governmental, shareholder and
third party consents and approvals necessary (as determined in the reasonable
discretion of the Administrative Agent) in connection with the

 

63

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected restrain, prevent or impose any material adverse conditions on any
of the Loan Parties or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

 

(i)                                     Departing Lenders.  Each Departing
Lender shall have received payment in full of all of its outstanding
“Obligations” owing under the Existing Credit Agreement (other than obligations
to pay contingent indemnity obligations and other contingent obligations owing
to it under the “Loan Documents” as defined in the Existing Credit Agreement).

 

(j)                                    Other Documents.  All opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent.  The Administrative Agent shall
have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or in all respects if any such representation or warranty is qualified
by “material” or “Material Adverse Effect”) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects if any such representation
or warranty is qualified by “material” or “Material Adverse Effect”) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

64

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  The Borrower
and each of its Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and, to the extent
such concept is applicable in the relevant jurisdiction, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as now being conducted and hereafter proposed to be conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in subsection
(a) (with respect to Subsidiaries only), (b)(i) or (c), where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The jurisdictions in which the Borrower and its
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 5.01.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than a Permitted Lien) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents;
Compliance with Laws.  No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.  Each of the Borrower and its Subsidiaries (a) has all
Governmental Approvals required by any applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending

 

65

--------------------------------------------------------------------------------


 

or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under applicable Law, except, in each case
referred to in subsections (a), (b) and (c), to the extent failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect; No
Internal Control Event.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, commitments and
Indebtedness.

 

(b)                                 The Unaudited Quarterly Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 As of the Closing Date and after giving
effect to each Credit Extension made hereunder, the Borrower and its
Subsidiaries taken as a whole will be Solvent.

 

(e)                                  To the best knowledge of the Borrower, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect, in any financial information
delivered or to be delivered to the Administrative Agent or the Lenders, of
(i) covenant compliance calculations provided hereunder or (ii) the assets,
liabilities, financial condition or results of operations of the Borrower and
its Subsidiaries on a consolidated basis.

 

(f)                                   As of the Closing Date, the consolidated
forecasted balance sheets, statements of income and cash flows of the Borrower
and its Subsidiaries delivered pursuant to Section 4.01 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were

 

66

--------------------------------------------------------------------------------


 

fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial condition and performance.

 

5.06                        Litigation.  As of the Closing Date, except as
specifically disclosed in Schedule 5.06, there are no actions, suits,
investigations or proceedings pending, or overtly threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither the Borrower nor any Subsidiary
is in default under or with respect to any Contractual Obligation or a party to
any Contractual Obligation in default, in each case, that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or an Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.

 

Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property material to
the ordinary conduct of its business, and legal title to all of its personal
property and assets material to its business, including, but not limited to,
those reflected on the balance sheets of the Borrower and its Subsidiaries
delivered pursuant to Section 6.01, except (a) those which have been disposed of
by the Borrower or its Subsidiaries subsequent to such date which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder and (b) for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 6.01.

 

5.09                        Environmental Compliance.

 

(a)                                 Except as set forth on Schedule 5.09
(“Disclosed Environmental Matters”) or as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, the
properties owned, leased or operated by the Borrower and its Subsidiaries do not
contain, any Hazardous Materials in amounts or concentrations which
(i) constitute a violation of applicable Environmental Laws or (ii) could give
rise to liability under applicable Environmental Laws;

 

(b)                                 The Borrower, each Subsidiary and such
properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof, except, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect;

 

67

--------------------------------------------------------------------------------


 

(c)                                  Except for Disclosed Environmental Matters
or as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any Subsidiary thereof
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws, nor does the Borrower or any
Subsidiary thereof have actual knowledge that any such notice will be received
or is being threatened;

 

(d)                                 Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by the Borrower and its Subsidiaries in violation of,
or in a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws;

 

(e)                                  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
no judicial proceedings or governmental or administrative action is pending, or 
overtly threatened in writing, under any Environmental Law to which the Borrower
or any Subsidiary thereof is or will be named as a potentially responsible party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Borrower, any Subsidiary or such properties or such operations; and

 

(f)                                   There has been no release, or to the best
of the Borrower’s knowledge, threat of release, of Hazardous Materials at or
from properties owned, leased or operated by the Borrower or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured (giving effect to reasonable and prudent self-insurance
or otherwise with financially sound and reputable insurance companies not
Affiliates of the Borrower or any Subsidiary), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

 

68

--------------------------------------------------------------------------------


 

5.12                        ERISA Compliance.

 

(a)                                 Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws, (ii) each Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification, (iii) the Borrower and each ERISA Affiliate
have made all required contributions to each Pension Plan, and (iv) no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

 

(b)                                 There are no pending, or overtly threatened
in writing, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (v) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; and (vi) neither the Borrower nor any ERISA
Affiliate has engaged in a nonexempt prohibited transaction described in
Section 406 of the ERISA or Section 4975 of the Code.

 

5.13                        Subsidiaries.  As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and the Borrower and its Subsidiaries have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13.  As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 5.13.  All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights.  The shareholders of the Subsidiaries of the Borrower and the
number of shares owned by each as of the Closing Date are described on Schedule
5.13.  As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of capital stock of the Borrower or its
Subsidiaries, except as described on Schedule 5.13.

 

69

--------------------------------------------------------------------------------


 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries is engaged, principally or as one of its important activities, in
the business of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No part of the proceeds of
any of the Loans or Letters of Credit will be used for any purpose that entails
a violation of, or that is inconsistent with, the provisions of Regulation T, U
or X issued by the FRB.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15                        Material Contracts.  Schedule 5.15 sets forth a
complete and accurate list of all material contracts of the Borrower and its
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto, the failure to comply with which could reasonably be expected to have a
Material Adverse Effect.  Other than as set forth in Schedule 5.15, each such
material contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof.  Neither the Borrower nor any
Material Subsidiary (nor, to the knowledge of the Borrower, any other party
thereto) is in breach of or in default under any such material contract in any
material respect.

 

5.16                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Material Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

5.17                        Compliance with Laws.  Each of the Borrower and its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.18                        Intellectual Property; Licenses, Etc.  Except as set
forth on Schedule 5.18, the IP Holdcos own, or possess the non-exclusive right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, licenses and other intellectual property rights (collectively,
“IP Rights”) that are reasonably necessary for the operation of the respective
businesses of the Borrower and its Subsidiaries, without conflict with the
rights of any other

 

70

--------------------------------------------------------------------------------


 

Person.  The Borrower and IP Holdcos have not received any notice of any slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary that infringes upon any rights held by any other Person.  No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and none of the IP
Holdcos, the Borrower nor any Subsidiary thereof is liable to any Person for
infringement under applicable Law with respect to any such rights as a result of
its business operations.

 

5.19                        Anti-Corruption Laws and Sanctions.   The Borrower
has implemented and maintains in effect policies and procedures designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, and employees with Anti-Corruption Laws and applicable
Sanctions, and the Borrower and its Subsidiaries and to the current actual
knowledge of the Borrower, its officers, employees and directors, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary  any of their respective directors, officers or
employees, or (b) to the current actual knowledge of the Borrower, following
reasonable inquiry, any agent of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The Borrower will not knowingly violate or
permit a violation of Anti-Corruption Laws or applicable Sanctions with any 
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement.

 

5.20                        Burdensome Provisions.  Neither the Borrower nor any
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect.  The Borrower and its Subsidiaries do not presently anticipate that
future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect.  No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its capital stock to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or applicable
Law.

 

5.21                        Survival of Representations and Warranties, Etc. 
All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

5.22                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation described in clause (a) of the definition thereof (except for
contingent obligations for which no claim has been made) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each of its Subsidiaries to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, the related Consolidated statements of income or operations
for such Fiscal Year and the related consolidated statements of shareholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement; it being acknowledged
by the parties hereto that the posting of the Borrower’s Annual Report on
Form 10-K on the Borrower’s website (www.texasroadhouse.com) on or before the
date specified above shall satisfy the requirements of this Section 6.01(a), so
long as such reports are freely and readily available at no cost to the
Administrative Agent or the Lenders;

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Borrower, a Consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, the
related Consolidated statements of income or operations for such Fiscal Quarter
and for the portion of the Fiscal Year then ended and the related consolidated
statements of shareholders’ equity and cash flows for such Fiscal Quarter and
for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; it being acknowledged by the
parties hereto that the posting of a copy of the Borrower’s Quarterly Report on
Form 10-Q on the Borrower’s website (www.texasroadhouse.com) on or before the
date specified above shall satisfy the requirements of this Section 6.01(b), so
long as such reports are freely and readily available at no cost to the
Administrative Agent or the Lenders.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

72

--------------------------------------------------------------------------------


 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(b)                                 promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; it being acknowledged by the parties hereto that the Borrower
shall not be required to provide notice to the Administrative Agent and the
Required Lenders of any comment letters provided by the SEC relating to filings
made by the Borrower with the SEC that could not reasonably be expected to
result in a Material Adverse Effect; and

 

(c)                                  promptly, such additional information
regarding the business, financial, legal or corporate affairs of the Borrower or
any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: if requested, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide electronic copies of the Compliance Certificates required
by Section 6.02(a) to the Administrative Agent and each of the Lenders.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on an Electronic System
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”).  The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C

 

73

--------------------------------------------------------------------------------


 

Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Electronic System designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the
Electronic System not designated “Public Investor.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws; and (iv) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Person.

 

(c)                                  of the occurrence of any ERISA Event that
is reasonably likely to result in the incurrence of material liability to the
Borrower;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary
unless required by applicable Laws;

 

(e)                                  of any of the events described in
Section 2.05(c); and

 

(f)                                   of the determination by a Registered
Public Accounting Firm of the Borrower or the Borrower’s determination at any
time of the occurrence or existence of any Internal Control Event.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its material obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless (i) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or (ii) the failure to so pay such liabilities, assessments
or levies could not reasonably be expected to have a Material Adverse Effect;
and (b) all Indebtedness (in an amount equal to or in excess of the Threshold
Amount), as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

74

--------------------------------------------------------------------------------


 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the Borrower shall at all times keep in full force and
effect its legal existence and be in good standing under the laws of the
jurisdiction of its organization; (b) take all reasonable action to maintain all
rights, privileges, permits and licenses necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain (giving effect
to reasonable and prudent self-insurance or otherwise with financially sound and
reputable insurance companies not Affiliates of the Borrower or any Subsidiary)
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts, including self-insurance and
self-insured retention amounts, as are customarily carried under similar
circumstances by such other Persons and deliver to the Administrative Agent upon
its request a detailed list of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.

 

6.08                        Compliance with Laws.  Except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect,
comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted, and maintain in full force and effect all
Governmental Approvals applicable to it or to its business or property. The
Borrower will maintain in effect and enforce policies and procedures designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, and employees with Anti-Corruption Laws and applicable
Sanctions.

 

6.09                        Environmental Laws.  In addition to and without
limiting the generality of Section 6.08, (a) comply with, and ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, and (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except, in each case,

 

75

--------------------------------------------------------------------------------


 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.10                        Compliance with ERISA.  In addition to and without
limiting the generality of Section 6.08, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Plans, (ii) not take any action or fail to take action the
result of which would reasonably be expected to result in the incurrence of
liability by the Borrower to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that would reasonably be expected to
result in any civil penalty under ERISA or tax under the Code and (iv) operate
each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Plan as may be reasonably requested by the Administrative
Agent.

 

6.11                        Compliance With Agreements.  Comply in all respects
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any material contract, except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.12                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.13                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours upon reasonable advance notice to
the Borrower; provided, that so long as no Default or Event of Default has
occurred and is continuing, the Borrower shall not be required to pay for more
than one (1) visit per calendar year; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time and as often as the
Administrative Agent or any such Lender may reasonably desire during normal
business hours and without advance notice.

 

6.14                        Use of Proceeds.  Use the proceeds of the Committed
Loans, Swing Line Loans and Letters of Credit for the benefit of the Borrower or
any Guarantor, (i) for general corporate purposes of the Borrower and the
Guarantors, including, without limitation, working capital, capital expenditures
in the ordinary course of business, and other lawful corporate purposes, (ii) to
repay any existing Indebtedness under the Existing Credit Agreement, (iii) to
pay fees and

 

76

--------------------------------------------------------------------------------


 

expenses related to the Loans, (iv) to finance the construction costs of
Restaurants owned by the Borrower or such Guarantor, and (v) for the other
purposes described herein, and not in contravention of any Law or of any Loan
Document.

 

6.15                        Additional Subsidiaries.  On the first Business Day
of each March and September following the Closing Date, notify the
Administrative Agent of any direct or indirect wholly-owned Domestic Subsidiary
of the Borrower that is not a Guarantor and that is a Material Subsidiary, and,
with respect to any Subsidiary that qualifies under the foregoing, cause such
Person to promptly (and in any event within 90 days after the applicable
reporting date or such later date as the Administrative Agent shall agree, in
its sole discretion) become a Guarantor. Such Person shall execute and deliver
to the Administrative Agent a supplement or counterpart to the Guaranty and such
other documents, instruments and agreements reasonably required by the
Administrative Agent (including, but not limited to, certified organizational
documents and resolutions, and, as requested in the Administrative Agent’s
reasonable discretion, a legal opinion letter), each in form, substance and
scope reasonably acceptable to the Administrative Agent (with the understanding
that no additional legal opinions shall be required beyond the types of legal
opinions delivered on the Closing Date). To the extent any Guarantor is not or
ceases to be a Material Subsidiary, the Borrower may provide written notice
thereof to the Administrative Agent, including calculations or other evidence,
as applicable, demonstrating that such Guarantor is not a Material Subsidiary.
Upon receipt of such notice, the Administrative Agent either (x) shall promptly
release such Guarantor from its obligations as a Guarantor or (y) shall notify
the Borrower that it does not concur with such determination, at which time the
Borrower and the Administrative Agent shall discuss the status of such Guarantor
and shall work in good faith to reach agreement as to whether such Person
constitutes a Material Subsidiary.

 

6.16                        Further Assurances.  Make, execute and deliver all
such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement, the Notes, the Letters of
Credit and the other Loan Documents.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation described in clause (a) of the definition thereof (except for
contingent obligations for which no claim has been made) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

77

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
the property covered thereby is not increased and any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens arising solely by virtue of any
contractual or statutory or common law provisions relating to banker’s liens,
rights to set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Loan Party or any Subsidiary in excess of
those set forth by regulations promulgated by the Board of Governors of the
Federal Reserve System and (ii) such deposit account is not intended by the Loan
Party or such Subsidiary to provide collateral to the depositary institution;

 

(j)                                    Liens existing on any assets acquired
pursuant to any Permitted Acquisition under Section 7.02(g) which (i) were not
created in contemplation of or in connection with such Permitted Acquisition and
(ii) do not extend to or cover any other property or assets of Borrower or any
Subsidiary (other than property or assets subject to an existing Permitted Lien
in favor of the same lien holder which will hold the new Lien permitted under
this Section 7.01(j)), in each case, so long as any Indebtedness related to any
such Liens are permitted under Section 7.03(b); and

 

(k)                                 Liens securing Indebtedness permitted by
Section 7.03(b).

 

78

--------------------------------------------------------------------------------


 

7.02                        Investments.  Make any Investments, except:

 

(a)                                 Investments held by the Borrower or such
Subsidiary in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  Investments of the Borrower in any
wholly-owned Subsidiary and Investments of any Subsidiary in the Borrower;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.03;

 

(f)                                   intercompany loans made by the Borrower to
Guarantors, among Guarantors or to the Borrower from its Subsidiaries;

 

(g)                                  Investments in the form of acquisitions of
(i) all or substantially all of the business or a line of business (whether by
the acquisition of capital stock, assets or any combination thereof) of any
other Person, or (ii) all or any portion of the equity ownership interests of a
Joint Venture Subsidiary not owned by the Borrower or any Subsidiary thereof
(any of the acquisition described in the foregoing clauses (i) and (ii), a
“Permitted Acquisition”); provided that (1) no Default or Event of Default shall
have occurred and be continuing both immediately before and after giving effect
to the acquisition, (2) the Borrower shall have complied with Section 6.15 and
(3) in the case of any acquisition where the aggregate consideration exceeds
$100,000,000, the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate dated as of the closing date of the acquisition
demonstrating, in form and substance reasonably satisfactory thereto, the pro
forma compliance, immediately before and after the closing date of the
acquisition, with the Consolidated Leverage Ratio covenant contained in
Section 7.14(b);

 

(h)                                 Investments in connection with the financing
of equipment permitted under Section 7.03;

 

(i)                                     Investments constituting capital
expenditures;

 

(j)                                    Investments (i) existing on the Closing
Date and listed on Schedule 7.02, or (ii) existing on the Closing Date in
Subsidiaries existing on the Closing Date;

 

(k)                                 Investments of the Borrower in Joint Venture
Subsidiaries made for the purpose of either owning, operating or managing a
Restaurant; and

 

(l)                                     any other Investments (foreign or
domestic, other than acquisitions governed by Section 7.02(g)) so long as the
aggregate amount of all such Investments, determined as of each

 

79

--------------------------------------------------------------------------------


 

date on which any such Investment is first made, does not exceed fifteen percent
(15%) of Consolidated Tangible Net Worth; provided, that the amount of any
Investment shall be reduced by all cash dividends, distributions or other
payments in respect thereof received by the Borrower or a Guarantor.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Unsecured Indebtedness; provided that (i) no
Default or Event of Default shall have occurred and be continuing both
immediately before and after the incurrence of such Indebtedness, and (ii) in
the case of any Indebtedness that exceeds $50,000,000, the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating, in
form and substance reasonably satisfactory thereto, the pro forma compliance,
immediately before and after incurring such Indebtedness, with the Consolidated
Leverage Ratio covenant contained in Section 7.14(b); and

 

(b)                                 Secured Indebtedness; provided that (i) no
Default or Event of Default shall have occurred and be continuing both
immediately before and after the incurrence of such Indebtedness, and (ii) in
the case of any Indebtedness that exceeds $50,000,000, the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating, in
form and substance reasonably satisfactory thereto, the pro forma compliance,
immediately before and after incurring such Indebtedness, with the Consolidated
Leverage Ratio covenant contained in Section 7.14(b) and (iii) all such
outstanding secured Indebtedness is in the aggregate at any time not in excess
of an amount, at any time the same is to be determined, equal to the greater of
(x) $125,000,000 and (y) twenty percent (20%) of the Consolidated Tangible Net
Worth of the Borrower at the end of the then most recently completed Fiscal
Quarter of the Borrower.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving Person
or (ii) any one or more other Subsidiaries, provided that (x) when any Guarantor
is merging with another Subsidiary, such Guarantor shall be the continuing or
surviving Person and (y) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is (x) a Guarantor, then the transferee must either be the Borrower
or a Guarantor which has satisfied all relevant requirements of Section 6.15 and
(y) a wholly-owned Subsidiary, then the transferee must either be the Borrower
or a wholly-owned Subsidiary which has satisfied all relevant requirements of
Section 6.15; and

 

(c)                                  any Guarantor may merge with any other
Person in connection with any Permitted Acquisition, provided that the Guarantor
shall be the continuing or surviving Person or the survivor complies with all
relevant requirements of Section 6.15 and shall remain a Guarantor.

 

80

--------------------------------------------------------------------------------


 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by the Borrower or
any Subsidiary to the Borrower or to a wholly-owned Subsidiary which has
satisfied any relevant requirements of Section 6.15; provided that,  (x) except
as otherwise permitted pursuant to the following clause (y), if the transferor
of such property is a Guarantor the transferee thereof must either be the
Borrower or a Guarantor, and (y) in the case of a Disposition of the Equity
Interests of any Subsidiary that is not a Material Subsidiary, the transferee
need not be the Borrower or a Guarantor, provided that if such Disposition is of
the Equity Interests of a Guarantor, the Borrower shall either (1) cause the
transferee to promptly (and in any event within 90 days after the applicable
Disposition) become a Guarantor in accordance with the procedures set forth in
Section 6.15, or (2) request a release of such Guarantor as described in
Section 6.15;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   non-exclusive, revocable licenses of IP
Rights by an IP Holdco in the ordinary course of business and substantially
consistent with past practice;

 

(g)                                  the lease or license of real or personal
property by the Borrower and its Subsidiaries in the ordinary course of
business;

 

(h)                                 Dispositions by the Borrower and its
Subsidiaries consisting of leases and subleases of real property solely to the
extent that such real property is not necessary for the normal conduct of
operations of the Borrower and its Subsidiaries;

 

(i)                                     Dispositions of the assets and IP Rights
relating to any Restaurant concept, other than the Texas Roadhouse® operating
concept, held by any Subsidiary; and

 

(j)                                    other Dispositions of property by the
Borrower and its Subsidiaries in the ordinary course of business;

 

provided, however, that any Disposition pursuant to clauses (a) through
(j) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

81

--------------------------------------------------------------------------------


 

(a)                                 the Borrower or any Subsidiary may make
Restricted Payments to the Borrower and to wholly-owned Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly-owned Subsidiary, to the
Borrower and any Subsidiary and to each other owner of capital stock or other
equity interests of such Subsidiary on a pro rata basis based on their relative
ownership interests); provided, that cash dividends and distributions in respect
of capital stock or Equity Interests shall be governed by clause (d) below;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common equity interests of such Person;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common equity interests;

 

(d)                                 the Borrower and each Subsidiary may declare
and make cash dividend payments or other cash distributions with respect to any
capital stock or the Equity Interests of the Borrower or any Subsidiary;
provided that with respect to the Borrower (1) no Default or Event of Default
under Section 8.01(a), Section 8.01(f) or Section 8.01(b) (but only with respect
to any Loan Party’s failure to perform or observe any term, covenant or
agreement contained in Sections 6.01, Section 6.02 or Article VII) shall have
occurred and be continuing both before and after giving effect to such dividend
payment or distribution and (2) if immediately before or after giving effect to
such dividend payment or distribution on a pro forma basis the Consolidated
Leverage Ratio is greater than 2.75 to 1.00, the Borrower shall have delivered
to the Administrative Agent a Compliance Certificate dated as of the date of
such dividend payment or distribution demonstrating, in form and substance
reasonably satisfactory thereto, the pro forma compliance, immediately before
and after the date of such dividend payment or distribution, with the
Consolidated Leverage Ratio covenant contained in Section 7.14(b); provided
further that with respect to non-wholly-owned Subsidiaries, the aggregate amount
of such dividend payments or distributions shall not exceed $30,000,000 for any
Fiscal Year; and

 

(e)                                  the Borrower may repurchase, redeem, or
otherwise acquire or retire for value any shares of its common stock or its
Equity Interest; provided that (1) no Default or Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(b) (but only with respect to
any Loan Party’s failure to perform or observe any term, covenant or agreement
contained in Sections 6.01, Section 6.02 or Article VII) shall have occurred and
be continuing both before and after giving effect to such event and (2) if
immediately before or after giving effect to such event on a pro forma basis the
Consolidated Leverage Ratio is greater than 2.75 to 1.00, other than in
connection with the repurchase, redemption or other acquisition or retirement
for value of any shares of common stock of the Borrower held by any current or
former employees, directors or consultants of the Borrower pursuant to the
Equity Incentive Plan, the Borrower shall have delivered to the Administrative
Agent a Compliance Certificate dated as of the date of such event demonstrating,
in form and substance reasonably satisfactory thereto, the pro forma compliance,
immediately before and after the date of such event, with the Consolidated
Leverage Ratio covenant contained in Section 7.14(b).

 

82

--------------------------------------------------------------------------------


 

7.07                        Limitations on Exchange and Issuance of Capital
Stock.  Issue, sell or otherwise dispose of any class or series of capital stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due, unless (i) no Default or Event of Default
shall have occurred and be continuing both before and after giving effect to
such issuance, sale or disposition and (ii) the Borrower shall have delivered to
the Administrative Agent a Compliance Certificate demonstrating, in form and
substance reasonably satisfactory thereto, the pro forma compliance, immediately
before and after such issuance, sale or disposition, with the Consolidated
Leverage Ratio covenant contained in Section 7.14(b).

 

7.08                        Change in Nature of Business.  Engage in any
material line of business substantially different from (a) those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
(b) any business substantially related to the restaurant business.

 

7.09                        Accounting Changes; Organization Documents. 
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its Organization Documents in any manner adverse in any respect to the
rights or interests of the Lenders.

 

7.10                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

 

7.11                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(b) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

7.12                        Use of Proceeds.  (a) Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case, in violation of Regulation U of the FRB
or (b) request any Borrowing or Letter of Credit or use (and shall ensure that
its Subsidiaries and its or their respective directors, officers and employees
not use) the proceeds of any Borrowing or Letter of Credit (A) in

 

83

--------------------------------------------------------------------------------


 

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.  Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets of the Borrower will be margin stock.

 

7.13                        Restrictions on Conduct of IP Holdcos.  Except as
otherwise permitted pursuant to Section 7.05(i) above, no IP Holdco shall (a) be
permitted to have any Indebtedness, Liens, material liabilities or material
assets (other than IP Rights), including, without limitation, a restriction on
(i) the conduct of such IP Holdco’s business to holding title of all the
intellectual property used in the business and operations of the Borrower and
its Subsidiaries, and (ii) the disposal of, assignment, or transfer of any of
its intellectual property to an unaffiliated third-party during the term of this
Agreement (other than non-exclusive licenses to unaffiliated third parties in
the ordinary course of business), (b) amend, modify or change its Organization
Documents in any manner adverse in any respect to the rights or interests of the
Lenders or (c) terminate any License Agreement without the consent of the
Required Lenders, as acknowledged by the Administrative Agent, unless all
obligations hereunder have been repaid in full and all Commitments hereunder
have been terminated.

 

7.14                        Financial Covenants.

 

(a)                                 Consolidated Fixed Charge Coverage Ratio. 
As of any Fiscal Quarter end, permit the Consolidated Fixed Charge Coverage
Ratio for the four (4) consecutive Fiscal Quarter period ending on such date to
be less than 2.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio. As of any
Fiscal Quarter end, permit the Consolidated Leverage Ratio for the four
(4) consecutive Fiscal Quarter period ending on such date to be greater than
3.00 to 1.00.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i)  when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any fund or Cash
Collateral in respect of L/C Obligations, or (ii)  within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any Commitment Fee or other fee due hereunder, or (iii)  within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.12, 6.13, or 6.14 or Article VII; or

 

84

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(i) the Borrower’s or any Loan Party’s actual knowledge thereof or (ii) written
notice thereof shall have been given to the Borrower by the Administrative
Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.

 

(i)                                     Any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or

 

(ii)                                  there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party, any of its Material Subsidiaries or any three or more of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the

 

85

--------------------------------------------------------------------------------


 

application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Borrower or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has not
disputed coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, and such failure has resulted in or is
reasonably expected to result in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control with respect to the Borrower.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

86

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law; provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, L/C Obligations
and Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting (a) unpaid
principal of the Loans and L/C Borrowings, (b) all payments and other
obligations owing by the Borrower under any Swap Contracts, and (c) cash
management or similar treasury or custodial arrangements, ratably among the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;

 

87

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE 9
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuers hereby irrevocably appoints JPMCB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions, except
Section 9.06.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Co-Syndication Agents,
the Documentation Agent and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Co-Syndication
Agents, the Documentation Agent and the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Co-Syndication Agents, the Documentation Agent and the Administrative
Agent are required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the

 

88

--------------------------------------------------------------------------------


 

other Loan Documents), provided that the Co-Syndication Agents, the
Documentation Agent and the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Co-Syndication Agents, the Documentation Agent and the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as a Co-Syndication Agent, a Documentation Agent or the Administrative
Agent or any of its Affiliates in any capacity.

 

The Co-Syndication Agents, the Documentation Agent and the Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Co-Syndication Agents, the Documentation Agent and
the Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the L/C Issuer.

 

The Co-Syndication Agents, the Documentation Agent and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

89

--------------------------------------------------------------------------------


 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the

 

90

--------------------------------------------------------------------------------


 

retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Co-Syndication Agents, the Documentation Agent and
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Co-Syndication Agents, the Documentation Agent and the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Co-Lead Arrangers or “syndication agent,”
“documentation agent” or similar titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements

 

91

--------------------------------------------------------------------------------


 

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10                        Guaranty Matters.  The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Material Subsidiary, or ceases to be a Subsidiary as
a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

ARTICLE 10
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender other than a
Defaulting Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender (other than as set forth under Section 2.14),
including each Defaulting Lender directly affected thereby;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, including each Defaulting Lender directly
affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby (including any such Lender that is a
Defaulting Lender); provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of

 

92

--------------------------------------------------------------------------------


 

Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; provided, that additional Lenders
may be added and Commitments may be increased in accordance with Section 2.14
and the exercise of the expansion feature set forth therein without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender other than a Defaulting Lender;
provided, that additional Lenders may be added and Commitments may be increased
in accordance with Section 2.14 and the exercise of the expansion feature set
forth therein without the written consent of each Lender; or

 

(g)                                  release all or substantially all of the
Guarantors from the Guaranty without the written consent of each Lender other
than a Defaulting Lender; and, provided further, that (i) no amendment, waiver
or consent shall, unless in writing and signed by the L/C Issuer in addition to
the Lenders required above, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it (including, without limitation, those under Section 2.15);
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement (including, without
limitation, those under Section 2.15); (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document (including, without
limitation, those under Section 2.15); and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

If, in connection with any proposed amendment, waiver or consent pursuant to
this Section 10.01 that requires all Lenders, all directly affected Lenders or
all affected Lenders to consent thereto, and the consent of the Required Lenders
is obtained, but the consent of other necessary Lenders is not obtained (any
such Lender whose consent is necessary but not obtained being referred to herein
as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) an Eligible Assignee shall agree, as of
such date, to purchase for cash the Loans (including participations in L/C
Obligations and in Swing Line Loans) due to the Non-Consenting Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of such Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 10.06, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 3.01 and 3.04, and
(2) an amount,

 

93

--------------------------------------------------------------------------------


 

if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 3.05(a).

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems to the extent provided
in subsection (b) below, shall be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished using Electronic Systems pursuant to procedures approved
by the Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Electronic Systems.  THE ELECTRONIC SYSTEM
IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF COMMUNICATIONS (AS DEFINED BELOW) OR
THE ADEQUACY OF THE ELECTRONIC SYSTEM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH COMMUNICATIONS OR THE ELECTRONIC SYSTEM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the L/C Issuer by means of electronic communications pursuant to this
Section, including through an Electronic System.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuers, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

95

--------------------------------------------------------------------------------


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim,

 

96

--------------------------------------------------------------------------------


 

investigation, litigation or proceeding), whether brought by the Borrower or any
other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
Paragraph (b) of this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

97

--------------------------------------------------------------------------------


 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment

 

98

--------------------------------------------------------------------------------


 

is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts;
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent, the Swing Line Lender and the L/C Issuers
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee), such
consent not to be unreasonably withheld or delayed; and

 

(iv)                              (1) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, however,
that such processing and recordation fee shall be waived by the Administrative
Agent in connection with any assignment to an Approved Fund, and (2) the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  The Administrative Agent shall use reasonable
efforts to notify the Borrower of any assignment hereunder promptly after the
occurrence thereof; provided, however, that the failure of the Administrative
Agent to so notify the Borrower shall not result in any liability for the
Administrative Agent.

 

99

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by each of the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the participating Lender).  Each
Lender that sells a participation shall, acting solely

 

100

--------------------------------------------------------------------------------


 

for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in the obligations under this Agreement)
except to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time JPMCB assigns all of its Commitment and Loans pursuant to
subsection (b) above, JPMCB may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of JPMCB as L/C Issuer or Swing
Line Lender, as the case may be.  If JPMCB resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make ABR Committed Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  If JPMCB resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make ABR Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or

 

101

--------------------------------------------------------------------------------


 

under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

All Information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level Information, which may
contain material non-public information about the Borrower, the other Loan
Parties and their Related Parties or their respective securities.  Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
Information that may contain material non-public information in accordance with
its compliance procedures and applicable Law.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or

 

102

--------------------------------------------------------------------------------


 

the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or

 

103

--------------------------------------------------------------------------------


 

thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

104

--------------------------------------------------------------------------------


 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

105

--------------------------------------------------------------------------------


 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Co-Lead
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
of the Co-Lead Arrangers is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Borrower, or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Co-Lead Arrangers have assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Co-Lead Arrangers have advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor Co-Lead Arrangers have any obligation to the Borrower,
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Co-Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, and its Affiliates,
and neither the Administrative Agent nor any of the Co-Lead Arrangers have any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Co-Lead
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Co-Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

 

106

--------------------------------------------------------------------------------


 

10.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

 

10.18                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.19                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

10.20                 Amendment and Restatement of the Existing Credit
Agreement.  The parties to this Agreement agree that, on the Closing Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement.  This Agreement is not intended to be, and shall not
constitute, a novation.  All Loans made and Obligations incurred under the
Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Loans and Obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents.  Without limiting the foregoing,
upon the effectiveness of the amendment and restatement contemplated hereby on
the Closing Date: (a) all references in the “Loan Documents” (as defined in the
Existing Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (b) the “Commitments” (as defined in the
Existing Credit Agreement) shall be redesignated as Commitments hereunder as set
forth on Schedule 2.01A, (c) the Existing Letters of Credit that remain
outstanding on the Closing Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (d) the Administrative Agent
shall make such other

 

107

--------------------------------------------------------------------------------


 

reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations hereunder reflects such Lender’s Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations on
the Closing Date, (e) the Borrower hereby agrees to compensate each Lender
(including any Departing Lender) for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurodollar Rate Loans (including the “Eurodollar Rate Loans” under the Existing
Credit Agreement) and such reallocation described above, to the extent required
by Section 3.05 and on the terms and in the manner set forth in Section 3.05 and
(f) upon the effectiveness hereof, each Departing Lender’s “Commitment” under
the Existing Credit Agreement shall be terminated, each Departing Lender shall
have received payment in full of all of the outstanding “Obligations” owing to
it under the Existing Credit Agreement (other than obligations to pay contingent
indemnity obligations and other contingent obligations owing to it under the
“Loan Documents” as defined in the Existing Credit Agreement) and each Departing
Lender shall not be a Lender hereunder.

 

[Signature Pages Follow]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

TEXAS ROADHOUSE, INC.,

 

as Borrower

 

 

 

By:

/s/ Scott M. Colosi

 

 

Name: Scott M. Colosi

 

 

Title: President and Chief Financial Officer

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender, an L/C Issuer and
Swing Line Lender

 

 

 

By:

/s/ J. Michael Tandy

 

 

Name:

J. Michael Tandy

 

 

Title:

Associate

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Charles P. Noon

 

 

Name:

Charles P. Noon

 

 

Title:

Vice President

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Wm. Heyward Harrison III

 

 

Name:

Wm. Heyward Harrison III

 

 

Title:

Senior Vice President

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Mark Mick

 

 

Name:

Mark Mick

 

 

Title:

Vice President

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

OLD NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Darrin J. McCauley

 

 

Name:

Darrin J. McCauley

 

 

Title:

Senior Vice President

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Departing Lender

 

 

 

By:

/s/ Gordon MacArthur

 

 

Name:

Gordon MacArthur

 

 

Title:

Authorized Signatory

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Departing Lender

 

 

 

By:

/s/ Christopher Capecci

 

 

Name:

Christopher Capecci

 

 

Title:

Director

 

Signature Page to

Amended and Restated Credit Agreement

Texas Roadhouse, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 2.01A

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

JPMorgan Chase Bank, N.A.

 

$

55,000,000

 

27.50

%

PNC Bank, National Association

 

$

45,000,000

 

22.50

%

Wells Fargo Bank, National Association

 

$

45,000,000

 

22.50

%

U.S. Bank National Association

 

$

35,000,000

 

17.50

%

Old National Bank

 

$

20,000,000

 

10.00

%

 

 

 

 

 

 

Total

 

$

200,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 2.01B

 

Letter of Credit Commitments

 

L/C Issuer

 

Letter of Credit Commitment

 

JPMorgan Chase Bank, N.A.

 

$

11,666,666.67

 

PNC Bank, National Association

 

$

11,666,666.67

 

Wells Fargo Bank, National Association

 

$

11,666,666.67

 

Total

 

$

35,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01C

 

Departing Lenders

 

Fifth Third Bank
Royal Bank of Canada

 

--------------------------------------------------------------------------------


 

Schedule 2.03

 

Existing Letters of Credit

 

Letter of
Credit No.

 

Issuer

 

Beneficiary

 

Dollar
Amount

 

Issue
Date

 

Expiration
Date

 

CTCS-959180

 

JPMorgan Chase Bank, N.A.

 

CITY OF MESQUITE

 

$

3,000.00

 

08/22/11

 

11/16/17

 

CTCS-959183

 

JPMorgan Chase Bank, N.A.

 

HARTFORD FIRE INSURANCE COMPANY

 

$

6,760,104.00

 

08/23/11

 

10/13/17

 

CTCS-959913

 

JPMorgan Chase Bank, N.A.

 

ENTERGY GULF STATES LOUISIANA, LLC

 

$

9,315.00

 

08/30/11

 

11/17/17

 

CTCS-959914

 

JPMorgan Chase Bank, N.A.

 

ALABAMA GAS CORPORATION

 

$

6,380.00

 

08/30/11

 

11/17/17

 

CTCS-959916

 

JPMorgan Chase Bank, N.A.

 

TECO PEOPLE’S GAS

 

$

5,000.00

 

08/31/11

 

11/17/17

 

CTCS-959969

 

JPMorgan Chase Bank, N.A.

 

THE TRAVELERS INDEMNITY COMPANY

 

$

15,000.00

 

09/01/11

 

06/13/18

 

CTCS-835815

 

JPMorgan Chase Bank, N.A.

 

MACOMB TOWNSHIP

 

$

253,025.00

 

02/16/17

 

02/01/18

 

CTCS-959186

 

JPMorgan Chase Bank, N.A.

 

SANDY CITY CORPORATION

 

$

25,051.40

 

08/23/11

 

09/27/17

 

 

--------------------------------------------------------------------------------


 

Schedule 5.01 - Jurisdictions of Organization and Qualification of the Borrower
and Subsidiaries

 

Entity

 

Organization State

 

Foreign Qualification(s)

Armadillo, Inc.

 

Virginia

 

 

Roadhouse Enterprises, Inc.

 

Texas

 

 

Roadhouse-Creek of NJ, LLC

 

Kentucky

 

New Jersey

Roadhouse Private Beverage Club of Pelham, Inc.

 

Alabama

 

 

SRC Beverage Corp.

 

Texas

 

 

SRC Beverages of Kansas, LLC

 

Kansas

 

 

SRC of Anne Arundel County, MD, LLC

 

Kentucky

 

Maryland

Strategic Restaurant Concepts, LLC

 

Kentucky

 

Arizona

 

 

 

 

Colorado

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Kansas

 

 

 

 

Maryland

 

 

 

 

Michigan

 

 

 

 

Missouri

 

 

 

 

New Mexico

 

 

 

 

North Carolina

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Texas

 

 

 

 

Virginia

Texas Roadhouse Administrative Services, LLC

 

Kentucky

 

 

Texas Roadhouse Delaware LLC

 

Delaware

 

Arizona

 

 

 

 

Florida

 

 

 

 

North Dakota

 

 

 

 

Wisconsin

Texas Roadhouse Development Corporation

 

Kentucky

 

 

Texas Roadhouse Holdings LLC

 

Kentucky

 

Alabama

 

 

 

 

Alaska

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Holdings LLC cont.

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Oregon

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Carolina

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Holdings LLC cont.

 

 

 

Wyoming

Texas Roadhouse Intermediary, LLC

 

Kentucky

 

 

Texas Roadhouse International, LLC

 

Nevada

 

 

Texas Roadhouse International Services, LLC

 

Kentucky

 

 

Texas Roadhouse Management Corp.

 

Kentucky

 

Alabama

 

 

 

 

Alaska

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Oregon

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse Management Corp. cont.

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Carolina

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

 

 

 

Wyoming

Texas Roadhouse of Austin, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Austin-North, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Baltimore County, MD, LLC

 

Kentucky

 

Maryland

Texas Roadhouse of Baytown, TX, LLC

 

Kentucky

 

Texas

Texas Roadhouse of Corona, CA, LLC

 

Kentucky

 

California

Texas Roadhouse of Fort Myers, FL, LLC

 

Kentucky

 

Florida

Texas Roadhouse of Gilbert, AZ, LLC

 

Kentucky

 

Arizona

Texas Roadhouse of Hendersonville, de Novo, LLC

 

Kentucky

 

Tennessee

Texas Roadhouse of Howard County, MD, LLC

 

Kentucky

 

Maryland

Texas Roadhouse of Huber Heights, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Jacksonville, NC, LLC

 

Kentucky

 

North Carolina

Texas Roadhouse of Kansas, LLC

 

Kansas

 

 

Texas Roadhouse of Lancaster, OH, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Lexington, KY, II, LLC

 

Kentucky

 

 

Texas Roadhouse of Mansfield, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Menifee, CA, LLC

 

Kentucky

 

California

Texas Roadhouse of Orange Park, LLC

 

Kentucky

 

Florida

Texas Roadhouse of Parker, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Reno, NV, LLC

 

Nevada

 

 

Texas Roadhouse of Stillwater, OK, LLC

 

Kentucky

 

Oklahoma

Texas Roadhouse of Valdosta, LLC

 

Kentucky

 

Georgia

Texas Roadhouse of Warwick, LLC

 

Kentucky

 

Rhode Island

Texas Roadhouse, Inc.

 

Delaware

 

Alabama

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

Texas Roadhouse, Inc. cont.

 

 

 

Connecticut

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Kentucky

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Nebraska

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oregon

 

 

 

 

Pennsylvania

 

 

 

 

South Carolina

 

 

 

 

South Dakota

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

Texas Roadhouse of Hong Kong Limited

 

Hong Kong

 

 

TRDC International, LLC

 

Nevada

 

 

TXRH International IP, LLC

 

Texas

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.06 - Litigation

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.09 — Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (a)

 

Entity

 

Ownership

Texas Roadhouse, Inc.

 

100% of Armadillo, Inc.

 

 

100% of Roadhouse-Creek of NJ, LLC

 

 

100% of Strategic Restaurant Concepts, LLC

 

 

100% of Texas Roadhouse Delaware LLC

 

 

100% of Texas Roadhouse Development Corporation

 

 

100% of Texas Roadhouse Holdings LLC

 

 

100% of Texas Roadhouse International, LLC

 

 

100% of Texas Roadhouse Management Corp.

Strategic Restaurant Concepts, LLC

 

100% of SRC Beverage Corp.

 

 

100% of SRC Beverages of Kansas, LLC

 

 

98% of SRC of Anne Arundel County, MD, LLC

Texas Roadhouse Delaware LLC

 

100% of TXRH International IP, LLC

Texas Roadhouse Development Corp.

 

100% of TRDC International, LLC

 

 

100% of Texas Roadhouse International Services, LLC

Texas Roadhouse Holdings LLC

 

100% of Roadhouse Enterprises, Inc.

 

 

100% of Texas Roadhouse Intermediary, LLC

 

 

100% of Texas Roadhouse of Kansas, LLC

 

 

100% of Texas Roadhouse of Reno, NV, LLC

 

 

100% of Roadhouse Private Beverage Club of Pelham, Inc.

 

 

98% of Texas Roadhouse of Baltimore County, MD, LLC

 

--------------------------------------------------------------------------------


 

Entity

 

Ownership

Texas Roadhouse Holdings LLC cont.

 

89% of Texas Roadhouse of Howard County, MD, LLC

 

 

82.5% of Texas Roadhouse of Corona, CA, LLC

 

 

70% of Texas Roadhouse of Fort Myers, FL, LLC

 

 

67.5% of Texas Roadhouse of Menifee, CA, LLC

 

 

65% of Texas Roadhouse of Austin-North, Ltd.

 

 

65% of Texas Roadhouse of Valdosta, LLC

 

 

60% of Texas Roadhouse of Austin, Ltd.

 

 

55% of Texas Roadhouse of Huber Heights, LLC

 

 

55% of Texas Roadhouse of Lancaster, OH, LLC

 

 

55% of Texas Roadhouse of Orange Park, LLC

 

 

53.03% of Texas Roadhouse of Parker, LLC

 

 

52.5% of Texas Roadhouse of Baytown, TX, LLC

 

 

52.5% of Texas Roadhouse of Gilbert, AZ, LLC

 

 

52.5% of Texas Roadhouse of Hendersonville, de Novo, LLC

 

 

52.5% of Texas Roadhouse of Jacksonville, NC, LLC

 

 

52.5% of Texas Roadhouse of Lexington, KY, II, LLC

 

 

52.5% of Texas Roadhouse of Mansfield, Ltd.

 

 

52.5% of Texas Roadhouse of Stillwater, OK, LLC

 

 

52.5% of Texas Roadhouse of Warwick, LLC

 

--------------------------------------------------------------------------------


 

Entity

 

Ownership

Texas Roadhouse International, LLC

 

100% of Texas Roadhouse of Hong Kong Limited

Texas Roadhouse Management Corp.

 

100% of Texas Roadhouse Administrative Services, LLC

 

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (b)

 

Entity

 

Ownership

Texas Roadhouse of Hong Kong Limited

 

40% of EF & TRH Restaurants (HK) Holding Limited

Texas Roadhouse Holdings LLC

 

10% of Paragon Centre Holdings, LLC

 

 

10% of Roadhouse of Memphis, LLC

 

 

10% of Texas Roadhouse of Hiram, LLC

 

 

10% of Texas Roadhouse of Marietta, LLC

 

 

10% of TRH Westland, LLC

 

 

7.5% of Roadhouse of Montgomeryville, LLC

 

 

5.49% of Roadhouse of Omaha, LLC

 

 

5.09% of Texas Roadhouse of Brownsville, Ltd.

 

 

5.05% of Roadhouse of Fargo, LLC

 

 

5% of Appleton Operating LLC

 

 

5% of Janesville Operating LLC

 

 

5% of Roadhouse of Bossier City, LLC

 

 

5% of Roadhouse of Logan, UT, LLC

 

 

5% of Roadhouse of Longmont, LLC

 

 

5% of Roadhouse of McKinney, Ltd.

 

 

5% of Roadhouse of Temple, Ltd.

 

 

5% of Roadhouse of Wichita, LLC

 

 

5% of Seaford Ventures, LLC

 

 

5% of Sheboygan Operating LLC

 

--------------------------------------------------------------------------------


 

Entity

 

Ownership

Texas Roadhouse Holdings LLC cont.

 

5% of Texas Roadhouse of Billings, LLC

 

 

5% of Texas Roadhouse of Everett, LLC

 

 

5% of Texas Roadhouse of Port Arthur, Ltd.

 

 

5% of Roadhouse of Farmington, NM, LLC

 

 

5% of Hospitality Steak House, LLC

 

 

5% of Middletown Steakhouse, LLC

 

 

5% of Hospitality Steakhouse Baltimore LLC

Roadhouse of Wichita, LLC

 

5% of Roadhouse of Kansas, LLC

 

--------------------------------------------------------------------------------


 

Schedule 5.15 — Material Contracts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.18 — Intellectual Property

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.01 - Existing Liens

 

Debtor

 

Secured party

 

Description

 

Filing Data

Texas Roadhouse Holdings LLC AND Texas Roadhouse of Pasadena, Ltd.

 

First Tennessee National Bank (as successor-by-assign to Union Fidelity
Insurance Company)

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH at 3033 E Sam Houston
Pkwy, Pasadena, TX

 

ORIGINAL:

2010-2439591-86
Filed 03-08-2010
Kentucky Secretary of State

CONTINUATION
2010-2439591-86
Filed 10-28-2014
Kentucky Secretary of State

ASSIGNMENT

2010-2439591-86
Filed 11-21-2016
Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2012-2588515-59

Filed 06/29/2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2012-2596091-97

Filed 08/15/2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

3 Bizhub Copiers

 

2013-2618778-95

Filed 01/08/2013

Kentucky Secretary of State

 

--------------------------------------------------------------------------------


 

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

6 Bizhub Copiers

 

2013-2640583-14

Filed 05/08/2013

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

1 Copier 9050N

 

2013-2658673-73

Filed 08/08/2013

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing

 

Canon IR ADV 500IF

 

2013-2681210-76

Filed 12/30/2013

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2015-2798687-19

Filed 10/08/2015

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2016-2816171-25

Filed 02/29/2016

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2016-2827042-94

Filed 04/22/2016

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers and Equipment

 

2016-2841232-91

Filed 07/01/2016

Kentucky Secretary of State

 

--------------------------------------------------------------------------------


 

Schedule 7.02 — Existing Investments

 

See Schedule 5.13, Part (b)

 

A-1

--------------------------------------------------------------------------------


 

Schedule 10.02 — Administrative Agent’s Office; Certain Addresses for Notices

 

TEXAS ROADHOUSE, INC.:

 

Texas Roadhouse, Inc.
6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: Scott M. Colosi, Chief Financial Officer

Phone: 502-515-7304

Fax: 502-426-2512

email: scottc@texasroadhouse.com

Website Address: www.texasroadhouse.com

 

with copies to:

 

Texas Roadhouse, Inc.
6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: Celia Catlett, General Counsel and Corporate Secretary

email: celia.catlett@texasroadhouse.com

 

and:

 

Texas Roadhouse, Inc.
6040 Dutchmans Lane, Suite 200

Louisville, KY  40205

Attention: Anne Marie Gossman, Director of Cash Management

email: annemh@texasroadhouse.com

 

ADMINISTRATIVE AGENT:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn, L2 Floor
Chicago, IL  60603
Attention:  Yuvette Owens
Phone: 312-385-7021
Fax: 888-303-9732
email: jpm.agency.servicing.1@jpmchase.com

 

with copies to:

 

Michael Tandy
416 W. Jefferson Street
Louisville, KY, 40202

 

C-2-2

--------------------------------------------------------------------------------


 

Phone: 502-566-4836
Fax: 502-566-8200
email: john.m.tandy@chase.com

 

Wire Instructions:

 

JPMorgan Chase Bank, N.A. ABA #:  021000021

Acct. Name:  LS2 Incoming Account

Acct.#: 

Ref:  Texas Roadhouse, Inc.

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:           ,    

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 7, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Texas Roadhouse, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, each L/C Issuer from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed
Loans                                                                                    
o  A conversion or continuation of Loans

 

1.                                      On
                                                                               
(a Business Day).

 

2.                                      In the principal amount of
$                      .

 

3.                                      Comprised of                       .
[Type of Committed Loan requested]

 

4.                                      For Eurodollar Rate Loans:  with an
Interest Period of        month[s].

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:           ,    

 

To:                             JPMorgan Chase Bank, N.A., as Swing Line Lender
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 7, 2017 (as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Texas
Roadhouse, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, each L/C Issuer from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On                                    
(a Business Day).

 

2.                                      In the amount of
$                       .

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMMITTED LOAN NOTE

 

August 7, 2017

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                     ] or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Committed Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit Agreement, dated as of August 7,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, each L/C Issuer from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  The Agreement, among other things, provides for the making of
Committed Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the amount of the Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Committed
Loan to it being evidenced by this Note.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Committed Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Committed Loans and payments with
respect thereto; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrower hereunder or under the Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Note.

 

(Signature Page Follows)

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF SWING LINE LOAN NOTE

 

August 7, 2017

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
JPMORGAN CHASE BANK, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of August 7, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, each L/C Issuer
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Swing Line Lender for the account of the Swing Line Lender in Dollars in
immediately available funds at the Swing Line Lender’s Lending Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  The Agreement, among other things, provides for the making of Swing
Line Loans by the Swing Line Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time the Swing Line Sublimit, the
indebtedness of the Borrower resulting from each such Swing Line Loan to it
being evidenced by this Note.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Swing Line Loans
made by the Swing Line Lender shall be evidenced by one or more loan accounts or
records maintained by the Swing Line Lender in the ordinary course of business.
The Swing Line Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Swing Line Loans and payments with respect
thereto; provided that the failure of the Swing Line Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrower hereunder or under the Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Note.

 

(Signature Page Follows)

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:               ,    

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 7, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Texas Roadhouse, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, each L/C Issuer from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                        ] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Borrower, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the Fiscal Year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the Fiscal Quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

D-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

— or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

 

(Signature Page Follows)

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                 ,               .

 

 

TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[FINANCIAL STATEMENTS TO BE ATTACHED]

 

D-4

--------------------------------------------------------------------------------


 

For the Fiscal Quarter/Fiscal Year ended                    (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 7.14(a) — Consolidated Fixed
Charge Coverage Ratio

 

A.  Consolidated EBITR for four consecutive Fiscal Quarters ending on above date
(“Subject Period”):

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

4.

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

5.

Non-cash expense attributable to the grant of stock awards pursuant to the
Equity Incentive Plan to employees, directors or consultants for Subject Period:

 

$

 

 

 

 

 

 

6.

Non-cash impairment charges, non-cash charges resulting from the closing of and
cessation of business at any Restaurant and/or non-cash charges resulting from
losses on dispositions of assets in the ordinary course of business (which, for
purposes hereof, shall include non-cash charges resulting from the remodeling or
improvement of any Restaurant and the replacement of equipment used at any
Restaurant) for Subject Period:

 

$

 

 

 

 

 

 

7.

Consolidated EBITR (I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6):

 

$

 

 

B.  Consolidated Fixed Charges for Subject Period:

 

1.

Consolidated Interest Charges paid or payable in cash for Subject Period:

 

$

 

 

 

 

 

 

2.

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

3.

Consolidated Fixed Charges (I.B.1 + I.B.2):

 

$

 

 

C.

Consolidated Fixed Charge Coverage Ratio (I.A.7 ÷ I.B.3):

 

        to 1.00

 

 

 

 

 

Minimum Required:

 

2.00 to 1.00

 

II.  Section 7.14 (b) — Consolidated Leverage Ratio.

 

A.  Consolidated Adjusted Funded Indebtedness:

 

1.

Outstanding principal amount of all obligations at Statement Date:

 

 

 

 

 

 

2.

All purchase money Indebtedness:

 

 

 

 

 

 

3.

All direct obligations under letters of credit, bankers acceptances, bank
guaranties, surety bonds and similar instruments:

 

 

 

 

 

 

4.

All obligations in respect of deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business):

 

 

 

 

 

 

5.

Attributable Indebtedness in respect of capital leases:

 

 

 

D-5

--------------------------------------------------------------------------------


 

6.

All obligations of any Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends:

 

 

 

 

 

 

7.

All Guarantees with respect to outstanding Indebtedness of the types referred to
in Lines II.A.1 through II.A.6 above of Persons other than the Borrower or any
Subsidiary:

 

 

 

 

 

 

8.

All Indebtedness of the types referred to in Lines II.A.1 through II.A.7 above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) which such partnership or joint
venture is not a direct or indirect Subsidiary of the Borrower, in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary:

 

 

 

 

 

 

9.

An amount equal to the product of eight (8) times Consolidated Rental Expense
for Subject Period (excluding up to $5,000,000 of Consolidated Rental Expense
attributable to equipment leases):

 

 

 

 

 

 

10.

Consolidated Adjusted Funded Indebtedness (Lines II.A.1 + II.A.2 + II.A.3 +
II.A.4 + II.A.5 + II.A.6 + II.A.7 + II.A.8 + II.A.9):

 

$

 

 

B.  Consolidated EBITDAR for Subject Period:

 

1.

Consolidated EBITR for Subject Period (Line I.A.7):

 

$

 

 

 

 

 

 

2.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

3.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

4.

Consolidated EBITDAR (Lines II.B.1 + II.B.2 + II.B.3):

 

$

 

 

C.

Consolidated New Unit Pre-Opening Costs deducted from Consolidated Net Income
for Subject Period:

 

$

 

 

 

 

 

D.

Consolidated Leverage Ratio (Line II.A.10 ÷ (Line II.B.4 + Line II.C)):

 

        to 1.00

 

Maximum Allowed:

 

3.00 to 1.00

 

III.  Applicable Rate — Consolidated Net Leverage Ratio.

 

A.

Unrestricted Cash:

 

$

 

 

 

 

 

B.

Consolidated Net Leverage Ratio ((Line II.A.10 - III.A) ÷ (Line II.B.4 + Line
II.C)):

 

        to 1.00

 

 

If less than 1.25 to 1.00:

 

Pricing Level 1

 

 

 

 

 

If less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00:

 

Pricing Level 2

 

 

 

 

 

If less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

Pricing Level 3

 

 

 

 

 

If less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

Pricing Level 4

 

 

 

 

 

If greater than or equal to 2.50 to 1.00

 

Pricing Level 5

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the L/C Obligations and the Swing Line Loans included in such facilities(5)) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(5)  Include all applicable sub facilities.

 

E-1

--------------------------------------------------------------------------------


 

1.                                      Assignor[s] :

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Texas Roadhouse, Inc.

 

4.                                      Administrative
Agent:                                                      JPMorgan Chase Bank,
N.A.

 

5.                                      Credit
Agreement:                                             Amended and Restated
Credit Agreement, dated as of August 7, 2017 (as amended, restated, supplemented
or otherwise modified from time to time), among Texas Roadhouse, Inc., as
Borrower, the Lenders from time to time party thereto, each L/C Issuer from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
L/C Issuer, and Swing Line Lender

 

6.                                      Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate Amount of
Commitment/Loans for
all Lenders(8)

 

Amount of
Commitment/ Loans
Assigned

 

Percentage Assigned of
Commitment/ Loans(9)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                              
                  ](10)

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

[JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent, as Swing Line Lender, and

 

as an L/C Issuer](11)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[TEXAS ROADHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:](12)

 

 

 

[PNC BANK, NATIONAL ASSOCIATION, as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Any other Lender agreeing to be an L/C Issuer under

 

the Credit Agreement],

 

as an L/C Issuer

 

 

--------------------------------------------------------------------------------

(11)  Include if consent of Administrative Agent, Swing Line Lender and L/C
Issuers is required under Section 10.06(b)(iii) of the Credit Agreement.

(12)  Include if Borrower’s consent is required under Section 10.06(b)(i) of the
Credit Agreement.

 

E-3

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:](13)

 

 

--------------------------------------------------------------------------------

(13)  Include if consent of L/C Issuers is required under
Section 10.06(b)(iii) of the Credit Agreement.

 

E-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

TEXAS ROADHOUSE, INC.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
“Eligible Assignee” under the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and

 

E-5

--------------------------------------------------------------------------------


 

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or email shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY

 

(attached)

 

F-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY, dated as of August 12, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, this “Guaranty”) is made by certain
Subsidiaries of TEXAS ROADHOUSE, INC., a Delaware corporation (the “Borrower”),
from time to time signatory hereto (whether as of the date hereof or pursuant to
a supplement in the form of Exhibit A hereto; collectively, the “Guarantors”) in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent and contractual
representative of the Lenders under the Credit Agreement referred to below (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein but
not defined herein shall have the meaning set forth in the below defined Credit
Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
August 12, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (the “Lenders”) and the Administrative Agent;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors, without limitation and with full
recourse, guarantee the payment and performance when due, of all Guaranteed
Obligations (as hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Guaranty.  Each Guarantor jointly and severally hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of all Obligations, and any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Administrative
Agent and the Lenders arising under the Credit Agreement and all instruments,
agreements and other documents of every kind and nature now or hereafter
executed in connection with the Credit Agreement and other Loan Documents
(including all renewals, extensions, amendments, refinancing and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Administrative Agent and the Lenders in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against such
Guarantor or the Borrower under any Debtor Relief Laws, and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s and each of the Lender’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive
for the purpose of

 

--------------------------------------------------------------------------------


 

establishing the amount of the Guaranteed Obligations.  This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.  Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

2.             No Setoff or Deductions; Taxes.  Each Guarantor represents and
warrants that it is incorporated or formed and a resident in the United States
of America.  All payments by any Guarantor hereunder shall be paid in full,
without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes.  If any
Guarantor must make a payment under this Guaranty, such Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
the Administrative Agent so that no withholding tax is imposed on the payment. 
If notwithstanding the foregoing, any Guarantor makes a payment under this
Guaranty to which withholding tax applies, or any taxes (other than Excluded
Taxes) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Paragraph
2, such Guarantor shall pay all such taxes to the relevant authority in
accordance with applicable law such that the Administrative Agent and the
Lenders receives the sum they would have received had no such deduction or
withholding been made and shall also pay to the Administrative Agent and the
Lenders, on demand, all additional amounts which the Administrative Agent and
the Lenders specify as necessary to preserve the after-tax yield the
Administrative Agent and the Lenders would have received if such taxes had not
been imposed.

 

Each Guarantor shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

3.             No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
performed in full and any commitments of the Administrative Agent and the
Lenders or facilities provided by the Administrative Agent and the Lenders with
respect to the Guaranteed Obligations are terminated.  At the Administrative
Agent’s option, all payments under this Guaranty shall be made to an office of
the Administrative Agent located in the United States and in U.S. Dollars.

 

3

--------------------------------------------------------------------------------


 

4.             Rights of Administrative Agent and Lenders.  Each Guarantor
consents and agrees that the Administrative Agent and the Lenders may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

5.             Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty are indefeasibly paid
and performed in full and any commitments of the Administrative Agent and the
Lenders or facilities provided by the Administrative Agent and the Lenders with
respect to the Guaranteed Obligations are terminated.  If any amounts are paid
to such Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent and the Lenders
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

6.             Certain Waivers.  Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of the
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require the Administrative Agent or any Lender to proceed against the
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Administrative Agent’s or any Lender’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Administrative Agent or any Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

7.             Exhaustion of Other Remedies Not Required.  The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  Each Guarantor waives
diligence by the Administrative Agent or the Lenders and action on delinquency
in respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring the Administrative Agent or the

 

4

--------------------------------------------------------------------------------


 

Lenders to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor or any other person, entity or property before
enforcing this Guaranty against such Guarantor.

 

8.             Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

9.             Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Administrative
Agent or any Lender or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full of all Guaranteed Obligations.  If
the Administrative Agent so requests, any such obligation or indebtedness of the
Borrower to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Administrative Agent and the Lenders and the
proceeds thereof shall be paid over to the Administrative Agent on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

 

10.          Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than contingent obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired, or, in the case of all Letters of Credit, are fully collateralized
on terms reasonably acceptable to the Administrative Agent, such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all

 

5

--------------------------------------------------------------------------------


 

payments made by other Guarantors as of such date in a manner to maximize the
amount of such contributions.

 

(c)           This Section 10 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 10 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 10 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than contingent obligations
that have not yet arisen) and the termination or expiry (or in the case of all
Letters of Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement.

 

11.          Information.  Each Guarantor agrees to furnish promptly to the
Administrative Agent any and all financial or other information regarding such
Guarantor or its property as the Administrative Agent may reasonably request in
writing.

 

12.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed in connection with
any case commenced by or against any Guarantor or the Borrower or under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Guarantor immediately upon demand by the Administrative Agent.

 

13.          Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Administrative Agent’s and each of the Lender’s
rights under this Guaranty, including any incurred in the preservation,
protection or enforcement of any rights of the Administrative Agent or any
Lender in any case commenced by or against such Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.  The
obligations of each Guarantor under the preceding sentence shall survive
termination of this Guaranty.

 

14.          Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantors.

 

15.          No Waiver; Enforceability.  No failure by the Administrative Agent
or the Lenders to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy or power. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

6

--------------------------------------------------------------------------------


 

16.          Assignment; Governing Laws; Jurisdiction.  This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the
Administrative Agent or the Lenders and their successors and assigns and the
Administrative Agent or the Lenders may, without notice to such Guarantor and
without affecting such Guarantor’s obligations hereunder, assign or sell their
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part, and (c) be governed by the internal laws of the State of New York.  Each
Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction of
the state of New York and of the United States for the Southern District of New
York in any action or proceeding arising out of or relating to this Guaranty,
and (ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith.  Service of process by the
Administrative Agent or the Lenders in connection with such action or proceeding
shall be binding on any Guarantor if given in accordance with Section 10.02 of
the Credit Agreement.  Each Guarantor agrees that the Administrative Agent or
the Lenders may disclose to any prospective purchaser and any purchaser of all
or part of the Guaranteed Obligations any and all information in the
Administrative Agent’s or the Lender’s possession concerning such Guarantor,
this Guaranty and any security for this Guaranty.

 

17.          Condition of the Borrower.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business
and operations of the Borrower as such Guarantor requires, and that the
Administrative Agent and the Lenders have no duty, and such Guarantor is not
relying on the Administrative Agent or the Lenders at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrower.

 

18.          Setoff.  If and to the extent any payment is not made when due
hereunder, the Administrative Agent or the Lenders may setoff and charge from
time to time any amount so due against any or all of the applicable Guarantor’s
accounts or deposits with the Administrative Agent or the Lenders.

 

19.          Indemnification and Survival.  Without limitation on any other
obligations of the Guarantors or remedies of the Administrative Agent or any
Lender under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and any Lender from and against, and shall pay on demand,
any and all damages, losses, liabilities and expenses (including attorneys’ fees
and expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Administrative Agent or such Lender in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Borrower enforceable against
the Borrower in accordance with their terms.  The obligations of each Guarantor
under this paragraph shall survive termination of this Guaranty.

 

20.          Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in

 

7

--------------------------------------------------------------------------------


 

accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; (d) all consents, approvals, licenses and authorizations of,
and filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (e) by virtue of
its relationship with the Borrower, the execution, delivery and performance of
this Guaranty is for the direct benefit of such Guarantor and it has received
adequate consideration for this Guaranty; and (f) the financial information,
that has been delivered to the Administrative Agent and the Lenders by or on
behalf of such Guarantor, is complete and correct in all respects and accurately
presents the financial condition and the operational results of such Guarantor
and since the date of the most recent financial statements delivered to the
Administrative Agent and the Lenders, there has been no material adverse change
in the financial condition or operational results of the Guarantor.

 

21.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH WAIVE TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF
THIS GUARANTY.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

22.          Limitations.  Notwithstanding anything herein to the contrary,
under no circumstances shall the maximum aggregate liability of any Guarantor
hereunder exceed the amount of the Aggregate Commitments, plus payment of
interest accruing on the guaranteed indebtedness, and fees, charges and costs of
collecting the guaranteed indebtedness, including reasonable attorneys’ fees. 
Further this Guaranty shall terminate on the Maturity Date; provided, however,
the termination of this Guaranty on said date shall not affect the liability of
any Guarantor with respect to obligations created or incurred prior to said
date, or extensions or renewals of, interest accruing on, or fees, costs or
expenses incurred with respect to obligations on or after said date.

 

23.          Additional Guarantors.  Pursuant to Section 6.15 of the Credit
Agreement, certain future direct or indirect wholly-owned Domestic Subsidiaries
of the Borrower shall become obligated as a Guarantor hereunder by executing and
delivering to the Administrative Agent a supplemental guaranty in the form of
Exhibit A attached hereto (with blanks appropriately filled in, each a
“Supplemental Guaranty”), together with (i) a certificate of a Responsible
Officer of such Subsidiary as described in Section 4.01(iii) of the Credit
Agreement, (ii) an opinion of counsel to such Subsidiary, in form an substance
satisfactory to the Administrative Agent, and (iii) such additional supporting
documentation requested by the Administrative Agent.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT]

 

Signature Page to

Guaranty

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL GUARANTY

 

[Date]

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders under
the below-described Credit Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Credit Agreement, dated as of
August 12, 2011, among Texas Roadhouse, Inc., a Delaware corporation, the
lenders from time to time parties thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent and contractual representative (the
“Administrative Agent”) on behalf of itself and the other Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (ii) that certain Guaranty, dated as of August 12, 2011,
executed and delivered by the Guarantors parties thereto in favor of the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”).  Terms not defined herein which are defined
in the Credit Agreement shall have for the purposes hereof the respective
meanings provided therein.

 

In accordance with the Credit Agreement and Section 23 of the Guaranty, the
undersigned, [NEW GUARANTOR], a [corporation/limited liability
company/partnership] organized under the laws of
[                                  ], hereby elects to be a “Guarantor” and for
all purposes of the Credit Agreement and the Guaranty, respectively, effective
from the date hereof.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.  By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 20 of the Guaranty
are true and correct as of the date hereof.

 

This Supplemental Guaranty shall be construed in accordance with the internal
laws of the State of New York, but giving effect to federal laws applicable to
national banks.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the [    ] day of [                    ], 201[  ].

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Notice Information:

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

[                                      ]

 

--------------------------------------------------------------------------------